


Exhibit 10.3

 

AMERIPRISE FINANCIAL

 

DEFERRED COMPENSATION PLAN

 

 

As Amended and Restated Effective January 1, 2009

 

--------------------------------------------------------------------------------


 

AMERIPRISE FINANCIAL

DEFERRED COMPENSATION PLAN

 

As Amended and Restated Effective January 1, 2009

 

Purpose

 

The purpose of the Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of Ameriprise
Financial, Inc. and its subsidiaries.  The Plan shall be unfunded for tax
purposes and for purposes of Title I of ERISA.

 


ARTICLE 1
DEFINITIONS


 

For purposes of the Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the meanings indicated in this
Article 1:

 


1.01.      “AGGREGATE VESTED BALANCE” SHALL MEAN, WITH RESPECT TO THE PLAN
ACCOUNTS OF ANY PARTICIPANT AS OF A GIVEN DATE, THE SUM OF THE AMOUNTS THAT HAVE
BECOME VESTED UNDER ALL OF THE PARTICIPANT’S PLAN ACCOUNTS, AS ADJUSTED TO
REFLECT ALL APPLICABLE INVESTMENT ADJUSTMENTS AND ALL PRIOR WITHDRAWALS AND
DISTRIBUTIONS, IN ACCORDANCE WITH ARTICLE 6 OF THE PLAN AND THE PROVISIONS OF
THE APPLICABLE ANNUAL ENROLLMENT MATERIALS.


 


1.02.      “AMENDED DISTRIBUTION ELECTION FORM” SHALL MEAN THE WRITTEN FORM
REQUIRED BY THE COMMITTEE TO BE SIGNED AND SUBMITTED BY A PARTICIPANT TO EFFECT
A PERMITTED CHANGE IN THE DISTRIBUTION ELECTION PREVIOUSLY MADE BY THE
PARTICIPANT UNDER ANY DISTRIBUTION ELECTION FORM.


 


1.03.      “ANNUAL DEFERRAL ACCOUNT” SHALL MEAN A PARTICIPANT’S ANNUAL
PARTICIPANT DEFERRAL FOR A PLAN YEAR, AS ADJUSTED TO REFLECT ALL APPLICABLE
INVESTMENT ADJUSTMENTS AND ALL PRIOR WITHDRAWALS AND DISTRIBUTIONS IN ACCORDANCE
WITH ARTICLE 6 AND THE PROVISIONS OF THE APPLICABLE ANNUAL ENROLLMENT MATERIALS.


 


1.04.      “ANNUAL DISCRETIONARY ALLOCATION” SHALL MEAN THE AGGREGATE AMOUNT
CREDITED BY A PARTICIPANT’S EMPLOYER TO A PARTICIPANT IN RESPECT OF A PARTICULAR
PLAN YEAR UNDER ARTICLE 5.


 


1.05.      “ANNUAL DISCRETIONARY ALLOCATION ACCOUNT” SHALL MEAN A PARTICIPANT’S
ANNUAL DISCRETIONARY ALLOCATION FOR A PLAN YEAR, AS ADJUSTED TO REFLECT ALL
APPLICABLE INVESTMENT ADJUSTMENTS AND ALL PRIOR WITHDRAWALS AND DISTRIBUTIONS IN
ACCORDANCE WITH ARTICLE 6 AND THE PROVISIONS OF THE APPLICABLE ANNUAL ENROLLMENT
MATERIALS.


 


1.06.      “ANNUAL ELECTION FORM” SHALL MEAN THE WRITTEN FORM REQUIRED BY THE
COMMITTEE TO BE SIGNED AND SUBMITTED BY A PARTICIPANT IN CONNECTION WITH THE
PARTICIPANT’S DEFERRAL ELECTION WITH RESPECT TO A GIVEN PLAN YEAR.


 


1.07.      “ANNUAL ENROLLMENT FORMS” SHALL MEAN, FOR ANY PLAN YEAR, THE ANNUAL
ELECTION FORM, THE DISTRIBUTION ELECTION FORM AND ANY OTHER FORMS OR DOCUMENTS
WHICH MAY BE REQUIRED OF A PARTICIPANT BY THE COMMITTEE, IN ITS SOLE DISCRETION.

 

1

--------------------------------------------------------------------------------



 


1.08.      “ANNUAL ENROLLMENT MATERIALS” SHALL MEAN, FOR ANY PLAN YEAR, THE
ANNUAL ENROLLMENT FORMS AND ANY OTHER FORMS, DOCUMENTS OR MATERIALS CONCERNING
THE TERMS OF ANY ANNUAL PARTICIPANT DEFERRAL, ANNUAL MATCH OR ANNUAL
DISCRETIONARY ALLOCATION FOR SUCH PLAN YEAR.


 


1.09.      “ANNUAL MATCH” SHALL MEAN THE AGGREGATE AMOUNT CREDITED BY A
PARTICIPANT’S EMPLOYER TO A PARTICIPANT IN RESPECT OF A PARTICULAR PLAN YEAR
UNDER ARTICLE 4.


 


1.10.      “ANNUAL MATCH ACCOUNT” SHALL MEAN A PARTICIPANT’S ANNUAL MATCH FOR A
PLAN YEAR, AS ADJUSTED TO REFLECT ALL APPLICABLE INVESTMENT ADJUSTMENTS AND ALL
PRIOR WITHDRAWALS AND DISTRIBUTIONS IN ACCORDANCE WITH ARTICLE 6 AND THE
PROVISIONS OF THE APPLICABLE ANNUAL ENROLLMENT MATERIALS.


 


1.11.      “ANNUAL PARTICIPANT DEFERRAL” SHALL MEAN THE AGGREGATE AMOUNT
DEFERRED BY A PARTICIPANT IN RESPECT OF A PARTICULAR PLAN YEAR UNDER ARTICLE 3.


 


1.12.      “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.


 


1.13.      “CHANGE IN CONTROL” SHALL MEAN ANY TRANSACTION OR SERIES OF
TRANSACTIONS THAT CONSTITUTES A CHANGE IN THE OWNERSHIP OR EFFECTIVE CONTROL OF
THE COMPANY OR A CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS
OF THE COMPANY, IN EACH CASE WITHIN THE MEANING OF SECTION 409A.


 


1.14.      “CLAIMANT” SHALL HAVE THE MEANING SET FORTH IN ARTICLE 12.01.


 


1.15.      “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS IT MAY BE
AMENDED FROM TIME TO TIME, AND ALL REGULATIONS, INTERPRETATIONS AND
ADMINISTRATIVE GUIDANCE ISSUED THEREUNDER.


 


1.16.      “COMMITTEE” SHALL MEAN THE COMPENSATION AND BENEFITS COMMITTEE OF THE
COMPANY OR SUCH OTHER COMMITTEE DESIGNATED BY THE BOARD TO ADMINISTER THE PLAN. 
ANY REFERENCE HEREIN TO THE COMMITTEE SHALL BE DEEMED TO INCLUDE ANY PERSON TO
WHOM ANY DUTY OF THE COMMITTEE HAS BEEN DELEGATED PURSUANT TO ARTICLE 11.02.


 


1.17.      “COMPANY” SHALL MEAN AMERIPRISE FINANCIAL, INC., A DELAWARE
CORPORATION, AND ANY SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF ITS ASSETS OR
BUSINESS.


 


1.18.      “COMPANY STOCK” SHALL MEAN THE COMMON STOCK, PAR VALUE $0.01 PER
SHARE, OF THE COMPANY.


 


1.19.      “COMPANY STOCK FUND” SHALL MEAN THE INVESTMENT OPTION THAT RELATES TO
THE PERFORMANCE OF COMPANY STOCK.


 


1.20.      “DESIGNATION DATE” SHALL MEAN THE DATE OR DATES AS OF WHICH A
DESIGNATION OF INVESTMENT DIRECTIONS BY A PARTICIPANT PURSUANT TO ARTICLE 6, OR
ANY CHANGE IN A PRIOR DESIGNATION OF INVESTMENT DIRECTIONS BY A PARTICIPANT
PURSUANT TO ARTICLE 6, SHALL BECOME EFFECTIVE.  THE DESIGNATION DATE IN ANY PLAN
YEAR SHALL BE DETERMINED BY THE COMMITTEE; PROVIDED, HOWEVER,

 

2

--------------------------------------------------------------------------------



 


THAT EACH TRADING DAY OF THE NEW YORK STOCK EXCHANGE SHALL BE AVAILABLE AS A
DESIGNATION DATE UNLESS THE COMMITTEE SELECTS DIFFERENT DESIGNATION DATES.


 


1.21.      “DISABILITY” SHALL MEAN, WITH RESPECT TO A PARTICIPANT, THE
PARTICIPANT (A) IS UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY
REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE
EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD
OF NOT LESS THAN 12 MONTHS, OR (B) IS, BY REASON OF ANY MEDICALLY DETERMINABLE
PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE
EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS, RECEIVING
INCOME REPLACEMENT BENEFITS FOR A PERIOD OF NOT LESS THAN THREE MONTHS UNDER AN
ACCIDENT AND HEALTH PLAN COVERING EMPLOYEES OF THE PARTICIPANT’S EMPLOYER.  IN
MAKING ITS DETERMINATION, THE COMMITTEE SHALL BE GUIDED BY THE PREVAILING
AUTHORITIES APPLICABLE UNDER SECTION 409A.


 


1.22.      “DISTRIBUTION ELECTION” SHALL MEAN AN ELECTION MADE IN ACCORDANCE
WITH ARTICLE 7.01.


 


1.23.      “DISTRIBUTION ELECTION FORM” SHALL MEAN THE WRITTEN FORM REQUIRED BY
THE COMMITTEE TO BE SIGNED AND SUBMITTED BY A PARTICIPANT WITH RESPECT TO A
DISTRIBUTION ELECTION FOR A GIVEN PLAN YEAR.


 


1.24.      “ELECTIVE DEDUCTIONS” SHALL MEAN THE DEDUCTIONS MADE FROM A
PARTICIPANT’S ELIGIBLE COMPENSATION FOR AMOUNTS VOLUNTARILY DEFERRED OR
CONTRIBUTED BY THE PARTICIPANT PURSUANT TO ALL QUALIFIED AND NON-QUALIFIED
COMPENSATION DEFERRAL PLANS, INCLUDING, WITHOUT LIMITATION, AMOUNTS NOT INCLUDED
IN THE PARTICIPANT’S GROSS INCOME UNDER SECTIONS 125, 132(F)(4), 402(E)(3) OR
402(H) OF THE CODE; PROVIDED, HOWEVER, THAT ALL SUCH AMOUNTS WOULD HAVE BEEN
PAYABLE IN CASH TO THE EMPLOYEE HAD THERE BEEN NO SUCH PLAN.

 

1.25.      “Eligible Compensation” shall mean, for any Plan Year, the base
salary, bonus or other items of compensation, including any Elective Deductions,
designated by the Committee in the applicable Annual Enrollment Materials as
eligible for deferral under the Plan for such Plan Year.

 

1.26.      “Employee” shall mean a person who is an employee of any Employer, as
determined by the Committee in its sole discretion.

 

1.27.      “Employer” shall mean, as applicable, the Company or any of its
subsidiaries listed on Schedule A attached hereto, as such Schedule A may be
amended by the Committee, in its sole discretion, from time to time.

 

1.28.      “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time, and all regulations,
interpretations and administrative guidance issued thereunder.

 

1.29.      “Investment Adjustment” shall mean an adjustment made to the balance
of any Plan Account in accordance with Article 6.02 to reflect the performance
of an Investment Option pursuant to which the value of the Plan Account or
portion thereof is measured.

 

3

--------------------------------------------------------------------------------


 

1.30.      “Investment Agent” shall mean the person appointed by the Committee
or the Trustee to invest the Plan Accounts of Participants, or if no person is
so designated, the Committee.

 

1.31.      “Investment Option” shall mean a hypothetical investment made
available under the Plan from time to time by the Committee for purposes of
valuing Plan Accounts.  In the event that an Investment Option ceases to exist
or is no longer to be an Investment Option, the Committee may designate a
substitute Investment Option for the discontinued hypothetical investment.

 

1.32.      “Newly Eligible Employee” shall mean an Employee who becomes eligible
to participate in the Plan during a Plan Year and who has not previously
participated in the Plan or an elective or non-elective account-balance deferred
compensation arrangement (as defined for purposes of Section 409A) of the
Company, an Employer or any entity other than the Company with whom the Company
would be considered a single employer under Sections 414(b) or 414(c) of the
Code, as determined by the Committee and to the extent permissible under
Section 409A.

 

1.33.      “Participant” shall mean any eligible Employee (a) who is in a
classification of Employees designated by the Committee to participate in the
Plan or who is otherwise selected by the Committee to participate in the Plan,
(b) who elects to participate in the Plan and signs the applicable Annual
Election Forms or is credited with an Annual Discretionary Allocation under
Article 5, (c) who commences participation in the Plan, and (d) whose
participation in the Plan has not terminated.  A spouse or former spouse of a
Participant shall not be treated as a Participant in the Plan or have an account
balance under the Plan, even if he or she has an interest in the Participant’s
benefits under the Plan as a result of applicable law or property settlements
resulting from legal separation or divorce.

 

1.34.      “Plan” shall mean the Ameriprise Financial Deferred Compensation
Plan, which shall be evidenced by this instrument and by the Annual Enrollment
Materials, as they may be amended from time to time.

 

1.35.      “Plan Accounts” shall mean the Annual Deferral Accounts, Annual Match
Accounts and Annual Discretionary Allocation Accounts established under the
Plan.

 

1.36.      “Plan Year” shall mean the 12-month period beginning on January 1 of
each calendar year and ending on December 31 of such calendar year.

 

1.37.      “Reporting Person” shall mean an Employee who is subject to the
reporting requirements of Section 16(a) of the Securities Exchange Act of 1934,
as amended.

 

1.38.      “Retirement” shall mean, with respect to a Participant, the
Participant’s Termination of Employment on or after the date that such
Participant becomes Retirement Eligible.

 

1.39.      “Retirement Eligible” shall mean, with respect to a Participant, that
the Participant has attained age 55 and has completed ten or more Years of
Service with the Company or its affiliates.

 

4

--------------------------------------------------------------------------------


 

1.40.      “Section 409A” means Section 409A of the Code, and the Treasury
Regulations promulgated and other official guidance issued thereunder.

 

1.41.      “Termination of Employment” shall mean a “separation from service” as
defined under Section 409A, as determined in accordance with the Company’s
Policy Regarding Section 409A Compliance.

 

1.42.      “Trust” shall mean a trust established in accordance with Article 13.

 

1.43.      “Trustee” shall mean the trustee of the Trust.

 

1.44.      “Unforeseeable Emergency” shall mean, with respect to a Participant,
a severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, or a dependent (as
defined in Section 152(a) of the Code) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.  In making its determination, the Committee shall be guided by
the prevailing authorities applicable under Section 409A.

 

1.45.      “Years of Service” shall mean the total number of actual or deemed
full Plan Years during which a Participant has been continuously employed by one
or more Employers.  For purposes of determining a Participant’s Years of
Service, such Participant’s service with American Express Company will be taken
into account if and to the extent, and in accordance with, the provisions of the
Employee Benefits Agreement by and between American Express Company and the
Company, dated as of September 30, 2005.  Any partial Plan Year during which a
Participant has been employed by an Employer shall not be counted.

 


ARTICLE 2
TRANSITION RULE


 

2.01.      Opening Plan Account Balances and Participation.  Unless otherwise
expressly set forth herein, the Plan Account balance as of the closing date of
the Stock Purchase Agreement, dated as of August 12, 2008, by and between Block
Financial LLC, Ameriprise Financial, Inc. and H&R Block, Inc. (the “Stock
Purchase Agreement”), of any individual who had accumulated benefits under the
H&R Block Financial Advisors, Inc. Deferred Compensation Plan (the “HRBFA
Plan”), the responsibility for which was transferred to the Company pursuant to
the Stock Purchase Agreement, shall be the account balance such Participant had
in the HRBFA Plan on October 31, 2008 (the “Closing Date”).


 


2.02.      PLAN ELECTIONS AND DESIGNATIONS.  NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY AND IN ACCORDANCE WITH THE REQUIREMENTS OF THE STOCK PURCHASE
AGREEMENT, ALL BENEFICIARY DESIGNATIONS, DEFERRAL ELECTION FORMS, DISTRIBUTION
ELECTION FORMS, AND QUALIFIED DOMESTIC RELATIONS ORDERS CREATING RIGHTS FOR
ALTERNATE PAYEES IN EFFECT UNDER THE HRBFA PLAN AS OF THE CLOSING DATE SHALL BE
DEEMED TO BE EFFECTIVE WITH RESPECT TO THE PLAN.

 

5

--------------------------------------------------------------------------------



 


ARTICLE 3
ANNUAL PARTICIPANT DEFERRALS


 


3.01.      SELECTION BY COMMITTEE.  PARTICIPATION IN THE PLAN WITH RESPECT TO
ANNUAL PARTICIPANT DEFERRALS SHALL BE LIMITED TO A SELECT GROUP OF MANAGEMENT OR
HIGHLY COMPENSATED EMPLOYEES OF THE EMPLOYERS WHO ARE IN A CLASSIFICATION OF
EMPLOYEES DESIGNATED BY THE COMMITTEE IN ITS SOLE DISCRETION.  FOR EACH PLAN
YEAR, THE COMMITTEE MAY SELECT FROM THAT GROUP, IN ITS SOLE DISCRETION, THE
EMPLOYEES WHO SHALL BE ELIGIBLE TO MAKE AN ANNUAL PARTICIPANT DEFERRAL IN
RESPECT OF THAT PLAN YEAR.  THE COMMITTEE’S SELECTION OF AN EMPLOYEE TO MAKE AN
ANNUAL PARTICIPANT DEFERRAL IN RESPECT OF A PARTICULAR PLAN YEAR WILL NOT
ENTITLE THAT EMPLOYEE TO MAKE AN ANNUAL PARTICIPANT DEFERRAL FOR ANY SUBSEQUENT
PLAN YEAR, UNLESS THE EMPLOYEE IS AGAIN SELECTED BY THE COMMITTEE TO MAKE AN
ANNUAL PARTICIPANT DEFERRAL FOR SUCH SUBSEQUENT PLAN YEAR.


 


3.02.      ENROLLMENT REQUIREMENTS FOR ANNUAL PARTICIPANT DEFERRALS.  AS A
CONDITION TO BEING ELIGIBLE TO MAKE AN ANNUAL PARTICIPANT DEFERRAL FOR ANY PLAN
YEAR, EACH SELECTED EMPLOYEE SHALL COMPLETE, EXECUTE AND RETURN TO THE COMMITTEE
EACH OF THE REQUIRED ANNUAL ENROLLMENT FORMS NO LATER THAN THE LAST DAY OF THE
IMMEDIATELY PRECEDING PLAN YEAR OR SUCH EARLIER DATE AS THE COMMITTEE MAY
ESTABLISH FROM TIME TO TIME, AND IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 409A.  THE COMMITTEE MAY IN ITS DISCRETION PERMIT A NEWLY ELIGIBLE
EMPLOYEE TO COMPLETE, EXECUTE AND RETURN TO THE COMMITTEE EACH OF THE REQUIRED
ANNUAL ENROLLMENT FORMS NO LATER THAN 30 DAYS FOLLOWING THE DATE ON WHICH SUCH
EMPLOYEE FIRST BECOMES ELIGIBLE TO PARTICIPATE IN THE PLAN OR SUCH EARLIER DATE
AS THE COMMITTEE MAY ESTABLISH FROM TIME TO TIME.  AN EMPLOYEE’S ANNUAL ELECTION
FORM SHALL BE IRREVOCABLE ONCE FILED WITH THE COMMITTEE, AND MAY ONLY BE
SUSPENDED PURSUANT TO ARTICLE 3.07.


 


3.03.      PARTICIPANT DEFERRALS.


 


(A)         DEFERRAL ELECTION.  THE COMMITTEE SHALL HAVE SOLE DISCRETION TO
DETERMINE IN RESPECT OF EACH PLAN YEAR:  (I) WHETHER A PARTICIPANT SHALL BE
ELIGIBLE TO MAKE AN ANNUAL PARTICIPANT DEFERRAL; (II) THE ITEMS OF ELIGIBLE
COMPENSATION WHICH MAY BE THE SUBJECT OF ANY ANNUAL PARTICIPANT DEFERRAL FOR
THAT PLAN YEAR; AND (III) ANY OTHER TERMS AND CONDITIONS APPLICABLE TO THE
ANNUAL PARTICIPANT DEFERRAL.  THE PARTICIPANT’S ELECTION SHALL BE EVIDENCED BY
AN ANNUAL ELECTION FORM COMPLETED AND SUBMITTED TO THE COMMITTEE IN ACCORDANCE
WITH THE PROCEDURES ESTABLISHED BY THE COMMITTEE, IN ITS SOLE DISCRETION.  THE
AMOUNTS DEFERRED BY A PARTICIPANT IN RESPECT OF SERVICES RENDERED DURING A PLAN
YEAR SHALL BE REFERRED TO COLLECTIVELY AS AN ANNUAL PARTICIPANT DEFERRAL AND
SHALL BE CREDITED TO AN ANNUAL DEFERRAL ACCOUNT ESTABLISHED IN THE NAME OF THE
PARTICIPANT.  A SEPARATE ANNUAL DEFERRAL ACCOUNT SHALL BE ESTABLISHED AND
MAINTAINED FOR EACH ANNUAL PARTICIPANT DEFERRAL.


 


(B)         MINIMUM AND MAXIMUM DEFERRALS.  THE COMMITTEE MAY FROM TIME TO TIME
DESIGNATE IN THE ANNUAL ENROLLMENT MATERIALS FOR A GIVEN PLAN YEAR A MINIMUM OR
MAXIMUM AMOUNT OR PERCENTAGE OF ELIGIBLE COMPENSATION THAT A PARTICIPANT MAY
ELECT TO DEFER UNDER THE PLAN WITH RESPECT TO THAT PLAN YEAR.


 


(C)         DEFERRAL DESIGNATIONS.  A PARTICIPANT MAY DESIGNATE THE AMOUNT OF
THE ANNUAL PARTICIPANT DEFERRAL TO BE DEDUCTED FROM HIS OR HER ELIGIBLE
COMPENSATION AS SPECIFIED

 

6

--------------------------------------------------------------------------------



 


IN THE APPLICABLE ANNUAL ENROLLMENT MATERIALS FOR A GIVEN PLAN YEAR, WHICH MAY
PROVIDE FOR DEFERRALS TO BE EXPRESSED AS EITHER A PERCENTAGE OR A FIXED DOLLAR
AMOUNT OF A SPECIFIED ITEM OF ELIGIBLE COMPENSATION EXPECTED BY THE PARTICIPANT,
AS DETERMINED BY THE COMMITTEE.  IF A PARTICIPANT DESIGNATES THE ANNUAL
PARTICIPANT DEFERRAL TO BE DEDUCTED FROM ANY ITEM OF ELIGIBLE COMPENSATION AS A
FIXED DOLLAR AMOUNT AND SUCH FIXED DOLLAR AMOUNT EXCEEDS THE AMOUNT OF SUCH ITEM
OF ELIGIBLE COMPENSATION ACTUALLY PAYABLE TO THE PARTICIPANT, THE ENTIRE AMOUNT
OF SUCH ITEM OF ELIGIBLE COMPENSATION SHALL BE WITHHELD.


 


(D)         DEFERRAL DEDUCTIONS.  ANNUAL PARTICIPANT DEFERRAL SHALL BE DEDUCTED
FROM THE ITEMS OF ELIGIBLE COMPENSATION AS FOLLOWS:  (I) FOR PERIODIC PAYMENTS
(E.G., SALARY), IN SUBSTANTIALLY EQUIVALENT AMOUNTS FROM EACH PERIODIC PAYMENT
DURING THE PLAN YEAR; AND (II) FOR ONE-TIME PAYMENTS (E.G., BONUSES), AT THE
TIME THE COMPENSATION WOULD OTHERWISE HAVE BEEN PAID TO THE PARTICIPANT.


 


3.04.      COMMENCEMENT OF PARTICIPATION.  PROVIDED AN EMPLOYEE HAS MET ALL
ENROLLMENT REQUIREMENTS SET FORTH IN THE PLAN IN RESPECT OF A PARTICULAR PLAN
YEAR AND ANY OTHER REQUIREMENTS IMPOSED BY THE COMMITTEE, INCLUDING SIGNING AND
SUBMITTING ALL ANNUAL ENROLLMENT FORMS TO THE COMMITTEE WITHIN THE SPECIFIED
TIME PERIOD, THE EMPLOYEE’S DESIGNATED DEFERRALS SHALL COMMENCE AS OF THE FIRST
DAY OF THE PARTICULAR PLAN YEAR.  IN THE CASE OF A NEWLY ELIGIBLE EMPLOYEE,
DESIGNATED DEFERRALS SHALL COMMENCE AS OF THE DATE SUCH EMPLOYEE’S ANNUAL
ENROLLMENT FORMS ARE RECEIVED BY THE COMMITTEE, WHICH SHALL BE NO LATER THAN 30
DAYS FOLLOWING THE DATE ON WHICH SUCH EMPLOYEE FIRST BECAME ELIGIBLE TO
PARTICIPATE IN THE PLAN, AND SUCH ANNUAL ELECTION FORM SHALL APPLY ONLY WITH
RESPECT TO COMPENSATION EARNED FOR SERVICES PERFORMED SUBSEQUENT TO THE TIME
SUCH ANNUAL ELECTION FORM IS RECEIVED BY THE COMMITTEE.  IF AN EMPLOYEE FAILS TO
MEET ALL SUCH REQUIREMENTS WITHIN THE SPECIFIED TIME PERIOD WITH RESPECT TO ANY
PLAN YEAR, THE EMPLOYEE SHALL NOT BE ELIGIBLE TO MAKE ANY DEFERRALS FOR THAT
PLAN YEAR.


 


3.05.      SUBSEQUENT PLAN YEAR PARTICIPANT DEFERRALS.  THE ANNUAL ENROLLMENT
FORMS SUBMITTED BY A PARTICIPANT IN RESPECT OF A PARTICULAR PLAN YEAR WILL NOT
BE EFFECTIVE WITH RESPECT TO ANY SUBSEQUENT PLAN YEAR.  IF AN EMPLOYEE IS
SELECTED TO PARTICIPATE IN THE PLAN FOR A SUBSEQUENT PLAN YEAR AND THE REQUIRED
ANNUAL ENROLLMENT FORMS ARE NOT TIMELY DELIVERED FOR THE SUBSEQUENT PLAN YEAR,
THE PARTICIPANT SHALL NOT BE ELIGIBLE TO MAKE ANY DEFERRALS WITH RESPECT TO SUCH
SUBSEQUENT PLAN YEAR.


 


3.06.      VESTING.  A PARTICIPANT SHALL BE VESTED IN ALL AMOUNTS CREDITED TO
HIS OR HER ANNUAL DEFERRAL ACCOUNT AS OF THE DATE SUCH AMOUNTS ARE CREDITED TO
SUCH PARTICIPANT’S ANNUAL DEFERRAL ACCOUNT.


 


3.07.      SUSPENSION OF DEFERRALS.


 


(A)         UNFORESEEABLE EMERGENCIES.  IF A PARTICIPANT EXPERIENCES AN
UNFORESEEABLE EMERGENCY, THE PARTICIPANT MAY PETITION THE COMMITTEE TO SUSPEND
ANY DEFERRALS REQUIRED TO BE MADE BY THE PARTICIPANT.  A PETITION SHALL BE MADE
ON THE FORM REQUIRED BY THE COMMITTEE TO BE USED FOR SUCH REQUEST AND SHALL
INCLUDE ALL FINANCIAL INFORMATION REQUESTED BY THE COMMITTEE IN ORDER TO MAKE A
DETERMINATION ON SUCH PETITION, AS DETERMINED BY THE COMMITTEE IN ITS SOLE
DISCRETION.  SUBJECT TO THE REQUIREMENTS OF SECTION 409A, THE COMMITTEE

 

7

--------------------------------------------------------------------------------



 


SHALL DETERMINE, IN ITS SOLE DISCRETION, WHETHER TO APPROVE THE PARTICIPANT’S
PETITION.  IF THE PETITION FOR A SUSPENSION IS APPROVED, SUSPENSION SHALL TAKE
EFFECT UPON THE DATE OF APPROVAL.  NOTWITHSTANDING THE FOREGOING, THE COMMITTEE
SHALL NOT HAVE ANY RIGHT TO APPROVE A REQUEST FOR SUSPENSION OF DEFERRALS IF
SUCH APPROVAL (OR RIGHT TO APPROVE) WOULD CAUSE THE PLAN TO FAIL TO COMPLY WITH,
OR CAUSE A PARTICIPANT TO BE SUBJECT TO A TAX UNDER THE PROVISIONS OF
SECTION 409A.


 


(B)         DISABILITY.  FROM AND AFTER THE DATE THAT A PARTICIPANT IS DEEMED TO
HAVE SUFFERED A DISABILITY, ANY STANDING DEFERRAL ELECTION OF THE PARTICIPANT
SHALL AUTOMATICALLY BE SUSPENDED AND NO FURTHER DEFERRALS SHALL BE MADE WITH
RESPECT TO THE PARTICIPANT.


 


(C)         RESUMPTION OF DEFERRALS.  IF DEFERRALS BY A PARTICIPANT HAVE BEEN
SUSPENDED DURING A PLAN YEAR DUE TO AN UNFORESEEABLE EMERGENCY OR A DISABILITY,
THE PARTICIPANT WILL NOT BE ELIGIBLE TO MAKE ANY FURTHER DEFERRALS IN RESPECT OF
THAT PLAN YEAR.  THE PARTICIPANT MAY BE ELIGIBLE TO MAKE DEFERRALS FOR
SUBSEQUENT PLAN YEARS PROVIDED THE PARTICIPANT IS SELECTED TO MAKE DEFERRALS FOR
SUCH SUBSEQUENT PLAN YEARS AND THE PARTICIPANT COMPLIES WITH THE ELECTION
REQUIREMENTS UNDER THE PLAN.


 


ARTICLE 4
ANNUAL MATCH


 


4.01.      SELECTION BY COMMITTEE.  PARTICIPATION IN THE PLAN WITH RESPECT TO AN
ANNUAL MATCH SHALL BE LIMITED TO A SELECT GROUP OF MANAGEMENT OR HIGHLY
COMPENSATED EMPLOYEES OF THE EMPLOYERS WHO ARE IN A CLASSIFICATION OF EMPLOYEES
DESIGNATED BY THE COMMITTEE IN ITS SOLE DISCRETION.  FOR EACH PLAN YEAR, THE
COMMITTEE MAY SELECT FROM THAT GROUP, IN ITS SOLE DISCRETION, THE EMPLOYEES WHO
SHALL BE ELIGIBLE TO RECEIVE AN ANNUAL MATCH IN RESPECT OF THAT PLAN YEAR.  THE
COMMITTEE’S SELECTION OF AN EMPLOYEE TO RECEIVE AN ANNUAL MATCH IN RESPECT OF A
PARTICULAR PLAN YEAR WILL NOT ENTITLE THAT EMPLOYEE TO RECEIVE AN ANNUAL MATCH
FOR ANY SUBSEQUENT PLAN YEAR, UNLESS THE EMPLOYEE IS AGAIN SELECTED BY THE
COMMITTEE TO RECEIVE AN ANNUAL MATCH FOR SUCH SUBSEQUENT PLAN YEAR.


 


4.02.      ANNUAL MATCH.  A PARTICIPANT MAY BE CREDITED WITH A DISCRETIONARY
MATCHING ALLOCATION IN RESPECT OF ANY PLAN YEAR, PURSUANT TO AND AS DESCRIBED IN
THE ANNUAL ENROLLMENT MATERIALS FOR SUCH PLAN YEAR.  SUCH DISCRETIONARY MATCHING
ALLOCATION CREDITED TO A PARTICIPANT IN RESPECT OF A PLAN YEAR SHALL BE REFERRED
TO AS THE ANNUAL MATCH FOR THAT PLAN YEAR AND SHALL BE CREDITED TO AN ANNUAL
MATCH ACCOUNT IN THE NAME OF THE PARTICIPANT.  A SEPARATE ANNUAL MATCH ACCOUNT
SHALL BE ESTABLISHED AND MAINTAINED FOR EACH ANNUAL MATCH.  THE COMMITTEE SHALL
HAVE SOLE DISCRETION TO DETERMINE IN RESPECT OF EACH PLAN YEAR AND EACH
PARTICIPANT:  (A) WHETHER ANY ANNUAL MATCH SHALL BE MADE; (B) THE
PARTICIPANT(S) WHO SHALL BE ENTITLED TO SUCH ANNUAL MATCH; (C) THE AMOUNT OF
SUCH ANNUAL MATCH; (D) THE DATE(S) ON WHICH ANY PORTION OF SUCH ANNUAL MATCH
SHALL BE CREDITED TO EACH PARTICIPANT’S ANNUAL MATCH ACCOUNT; (E) THE VESTING
TERMS APPLICABLE TO SUCH ANNUAL MATCH; (F) THE INVESTMENT OPTION(S) THAT SHALL
APPLY TO SUCH ANNUAL MATCH; AND (G) ANY OTHER TERMS AND CONDITIONS APPLICABLE TO
SUCH ANNUAL MATCH.


 


4.03.      VESTING.  A PARTICIPANT SHALL BE VESTED IN HIS OR HER ANNUAL MATCH
ACCOUNT IN RESPECT OF EACH GIVEN PLAN YEAR AS SET FORTH IN THE ANNUAL ENROLLMENT
MATERIALS FOR SUCH PLAN YEAR.  THE VESTING TERMS OF ANNUAL MATCH ACCOUNTS SET
FORTH IN THE ANNUAL ENROLLMENT MATERIALS SHALL BE ESTABLISHED BY THE COMMITTEE
IN ITS SOLE DISCRETION AND MAY VARY FOR EACH

 

8

--------------------------------------------------------------------------------



 


PARTICIPANT AND EACH PLAN YEAR.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THE PLAN OR ANY OF THE ANNUAL ENROLLMENT MATERIALS, THE COMMITTEE
SHALL HAVE THE AUTHORITY, EXERCISABLE IN ITS SOLE DISCRETION, TO ACCELERATE THE
VESTING OF ANY AMOUNTS CREDITED TO ANY PLAN ACCOUNT OF ANY PARTICIPANT.


 


ARTICLE 5
ANNUAL DISCRETIONARY ALLOCATION


 


5.01.      SELECTION BY COMMITTEE.  PARTICIPATION IN THE PLAN WITH RESPECT TO AN
ANNUAL DISCRETIONARY ALLOCATION SHALL BE LIMITED TO A SELECT GROUP OF MANAGEMENT
OR HIGHLY COMPENSATED EMPLOYEES OF THE EMPLOYERS WHO ARE IN A CLASSIFICATION OF
EMPLOYEES DESIGNATED BY THE COMMITTEE IN ITS SOLE DISCRETION.  FOR EACH PLAN
YEAR, THE COMMITTEE MAY SELECT FROM THAT GROUP, IN ITS SOLE DISCRETION, THE
EMPLOYEES WHO SHALL BE ELIGIBLE TO RECEIVE AN ANNUAL DISCRETIONARY ALLOCATION IN
RESPECT OF THAT PLAN YEAR.  THE COMMITTEE’S SELECTION OF AN EMPLOYEE TO RECEIVE
AN ANNUAL DISCRETIONARY ALLOCATION IN RESPECT OF A PARTICULAR PLAN YEAR WILL NOT
ENTITLE THAT EMPLOYEE TO RECEIVE AN ANNUAL DISCRETIONARY ALLOCATION FOR ANY
SUBSEQUENT PLAN YEAR, UNLESS THE EMPLOYEE IS AGAIN SELECTED BY THE COMMITTEE TO
RECEIVE AN ANNUAL DISCRETIONARY ALLOCATION FOR SUCH SUBSEQUENT PLAN YEAR.


 


5.02.      ANNUAL DISCRETIONARY ALLOCATION.  A PARTICIPANT MAY BE CREDITED WITH
ONE OR MORE OTHER DISCRETIONARY ALLOCATIONS IN RESPECT OF ANY PLAN YEAR,
EXPRESSED AS EITHER A FLAT DOLLAR AMOUNT OR AS A PERCENTAGE OF ONE OR MORE ITEMS
OF THE PARTICIPANT’S ELIGIBLE COMPENSATION FOR THE PLAN YEAR, OR ANY COMBINATION
OF THE FOREGOING.  SUCH DISCRETIONARY ALLOCATIONS CREDITED TO A PARTICIPANT IN
RESPECT OF A PLAN YEAR SHALL BE REFERRED TO COLLECTIVELY AS THE ANNUAL
DISCRETIONARY ALLOCATION FOR THAT PLAN YEAR AND SHALL BE CREDITED TO AN ANNUAL
DISCRETIONARY ALLOCATION ACCOUNT IN THE NAME OF THE PARTICIPANT.  A SEPARATE
ANNUAL DISCRETIONARY ALLOCATION ACCOUNT SHALL BE ESTABLISHED AND MAINTAINED FOR
EACH ANNUAL DISCRETIONARY ALLOCATION.  THE COMMITTEE SHALL HAVE SOLE DISCRETION
TO DETERMINE IN RESPECT OF EACH PLAN YEAR AND EACH PARTICIPANT:  (A) WHETHER ANY
ANNUAL DISCRETIONARY ALLOCATION SHALL BE MADE; (B) THE PARTICIPANT(S) WHO SHALL
BE ENTITLED TO SUCH ANNUAL DISCRETIONARY ALLOCATION; (C) THE AMOUNT OF SUCH
ANNUAL DISCRETIONARY ALLOCATION; (D) THE DATE(S) ON WHICH ANY PORTION OF SUCH
ANNUAL DISCRETIONARY ALLOCATION SHALL BE CREDITED TO EACH PARTICIPANT’S ANNUAL
DISCRETIONARY ALLOCATION ACCOUNT; (E) THE INVESTMENT OPTION(S) THAT SHALL APPLY
TO SUCH ANNUAL DISCRETIONARY ALLOCATION; AND (F) ANY OTHER TERMS AND CONDITIONS
APPLICABLE TO SUCH ANNUAL DISCRETIONARY ALLOCATION.


 


5.03.      VESTING.  A PARTICIPANT SHALL BE VESTED IN HIS OR HER ANNUAL
DISCRETIONARY ALLOCATION ACCOUNT IN RESPECT OF EACH GIVEN PLAN YEAR AS SET FORTH
IN THE ANNUAL ENROLLMENT MATERIALS FOR SUCH PLAN YEAR.  THE VESTING TERMS OF
ANNUAL DISCRETIONARY ALLOCATION ACCOUNTS SET FORTH IN THE ANNUAL ENROLLMENT
MATERIALS SHALL BE ESTABLISHED BY THE COMMITTEE IN ITS SOLE DISCRETION AND MAY
VARY FOR EACH PARTICIPANT AND EACH PLAN YEAR.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THE PLAN OR ANY OF THE ANNUAL ENROLLMENT MATERIALS, THE
COMMITTEE SHALL HAVE THE AUTHORITY, EXERCISABLE IN ITS SOLE DISCRETION, TO
ACCELERATE THE VESTING OF ANY AMOUNTS CREDITED TO ANY PLAN ACCOUNT OF ANY
PARTICIPANT.

 

9

--------------------------------------------------------------------------------



 


ARTICLE 6
INVESTMENT OPTIONS, INVESTMENT ADJUSTMENTS AND TAXES


 


6.01.      INVESTMENT OPTIONS.


 


(A)         THE COMMITTEE SHALL ESTABLISH FROM TIME TO TIME THE INVESTMENT
OPTION(S) THAT WILL BE AVAILABLE UNDER THE PLAN.  AT ANY TIME, THE COMMITTEE
MAY, IN ITS DISCRETION, ADD ONE OR MORE ADDITIONAL INVESTMENT OPTIONS UNDER THE
PLAN, AND IN CONNECTION WITH ANY SUCH ADDITION, MAY PERMIT PARTICIPANTS TO
SELECT FROM AMONG THE THEN-AVAILABLE INVESTMENT OPTIONS UNDER THE PLAN TO
MEASURE THE VALUE OF SUCH PARTICIPANTS’ PLAN ACCOUNTS.  IN ADDITION, THE
COMMITTEE, IN ITS SOLE DISCRETION, MAY DISCONTINUE ANY INVESTMENT OPTION AT ANY
TIME, AND PROVIDE FOR THE PORTIONS OF PARTICIPANTS’ PLAN ACCOUNTS AND FUTURE
DEFERRALS DESIGNATED TO THE DISCONTINUED INVESTMENT OPTION TO BE REALLOCATED TO
ANOTHER INVESTMENT OPTION(S).


 


(B)         SUBJECT TO SUCH LIMITATIONS, OPERATING RULES AND PROCEDURES AS MAY
FROM TIME TO TIME BE REQUIRED BY LAW; IMPOSED BY THE COMMITTEE, THE TRUSTEE OR
THEIR DESIGNATED AGENTS; CONTAINED ELSEWHERE IN THE PLAN; OR SET FORTH IN ANY
ANNUAL ENROLLMENT MATERIALS, EACH PARTICIPANT MAY COMMUNICATE TO THE INVESTMENT
AGENT A DIRECTION (IN ACCORDANCE WITH THIS ARTICLE 6) AS TO HOW HIS OR HER PLAN
ACCOUNTS SHOULD BE DEEMED TO BE INVESTED AMONG THE INVESTMENT OPTIONS MADE
AVAILABLE BY THE COMMITTEE; PROVIDED, HOWEVER, THAT A PARTICIPANT’S ABILITY TO
SELECT INVESTMENT OPTIONS WITH RESPECT TO HIS OR HER ANNUAL MATCH ACCOUNT AND
ANNUAL DISCRETIONARY ALLOCATION ACCOUNT IS SUBJECT TO, AND MAY BE LIMITED BY,
THE COMMITTEE’S DISCRETION UNDER ARTICLE 4.02 AND ARTICLE 5.02 TO DESIGNATE THE
INVESTMENT OPTIONS THAT SHALL APPLY TO ALL OR A PORTION OF SUCH ANNUAL MATCH
ACCOUNT OR ANNUAL DISCRETIONARY ALLOCATION ACCOUNT.  THE PARTICIPANT’S
INVESTMENT DIRECTIONS SHALL DESIGNATE THE PERCENTAGE (IN ANY WHOLE PERCENT
MULTIPLES, WHICH MUST TOTAL 100 PERCENT) OF THE PORTION OF THE SUBSEQUENT
CONTRIBUTIONS TO THE PARTICIPANT’S PLAN ACCOUNTS WHICH IS REQUESTED TO BE DEEMED
TO BE INVESTED IN SUCH INVESTMENT OPTIONS, AND SHALL BE SUBJECT TO THE RULES SET
FORTH BELOW.  THE INVESTMENT AGENT SHALL INVEST THE ASSETS OF THE PARTICIPANT’S
PLAN ACCOUNTS IN ACCORDANCE WITH THE DIRECTIONS OF THE PARTICIPANT EXCEPT TO THE
EXTENT THAT THE COMMITTEE DIRECTS IT TO THE CONTRARY.  THE COMMITTEE HAS THE
AUTHORITY, BUT NOT THE REQUIREMENT, IN ITS SOLE AND ABSOLUTE DISCRETION, TO
DIRECT THAT A PARTICIPANT’S PLAN ACCOUNTS BE INVESTED AMONG SUCH INVESTMENTS AS
IT DEEMS APPROPRIATE AND ADVISABLE, WHICH INVESTMENTS NEED NOT BE THE SAME FOR
EACH PARTICIPANT.


 


(C)         ANY INITIAL OR SUBSEQUENT INVESTMENT DIRECTION SHALL BE IN WRITING
TO THE INVESTMENT AGENT ON A FORM SUPPLIED BY THE COMPANY, OR, AS PERMITTED BY
THE INVESTMENT AGENT, MAY BE BY ORAL DESIGNATION OR ELECTRONIC TRANSMISSION
DESIGNATION TO THE INVESTMENT AGENT.  A DESIGNATION SHALL BE EFFECTIVE AS OF THE
DESIGNATION DATE NEXT FOLLOWING THE DATE THE DIRECTION IS RECEIVED AND ACCEPTED
BY THE INVESTMENT AGENT OR AS SOON THEREAFTER AS ADMINISTRATIVELY PRACTICABLE,
SUBJECT TO THE COMMITTEE’S RIGHT TO OVERRIDE SUCH DIRECTION.  THE PARTICIPANT
MAY, IF PERMITTED BY THE COMMITTEE, MAKE AN INVESTMENT DIRECTION TO THE
INVESTMENT AGENT FOR HIS OR HER EXISTING PLAN ACCOUNTS AS OF A DESIGNATION DATE
AND A SEPARATE INVESTMENT DIRECTION TO THE INVESTMENT AGENT FOR CONTRIBUTION
CREDITS TO HIS OR HER PLAN ACCOUNTS OCCURRING AFTER THE DESIGNATION DATE.


 


(D)         ALL AMOUNTS CREDITED TO A PARTICIPANT’S PLAN ACCOUNTS SHALL BE
INVESTED IN ACCORDANCE WITH THE THEN EFFECTIVE INVESTMENT DIRECTION, UNLESS THE
COMMITTEE DIRECTS

 

10

--------------------------------------------------------------------------------



 


OTHERWISE.  UNLESS OTHERWISE CHANGED BY THE COMMITTEE, AN INVESTMENT DIRECTION
SHALL REMAIN IN EFFECT UNTIL THE PARTICIPANT’S PLAN ACCOUNTS ARE DISTRIBUTED OR
FORFEITED IN THEIR ENTIRETY, OR UNTIL A SUBSEQUENT INVESTMENT DIRECTION IS
RECEIVED AND ACCEPTED BY THE INVESTMENT AGENT.


 


(E)         IF A PARTICIPANT FILES AN INVESTMENT DIRECTION WITH THE INVESTMENT
AGENT FOR HIS OR HER EXISTING PLAN ACCOUNTS AS OF A DESIGNATION DATE WHICH IS
RECEIVED AND ACCEPTED BY THE INVESTMENT AGENT AND NOT OVERRIDDEN BY THE
COMMITTEE, THEN THE PARTICIPANT’S EXISTING PLAN ACCOUNTS SHALL BE DEEMED TO BE
REALLOCATED AS OF THE NEXT DESIGNATION DATE (OR AS SOON THEREAFTER AS
ADMINISTRATIVELY PRACTICABLE) AMONG THE DESIGNATED INVESTMENT OPTIONS ACCORDING
TO THE PERCENTAGES SPECIFIED IN SUCH INVESTMENT DIRECTION; PROVIDED, HOWEVER,
THAT A PARTICIPANT’S ABILITY TO CHANGE THE INVESTMENT OPTIONS APPLICABLE TO HIS
OR HER ANNUAL MATCH ACCOUNT AND ANNUAL DISCRETIONARY ALLOCATION ACCOUNT ARE
SUBJECT TO, AND MAY BE LIMITED BY, THE COMMITTEE’S DISCRETION UNDER ARTICLE 4.02
AND ARTICLE 5.02 TO DESIGNATE THE INVESTMENT OPTIONS THAT SHALL APPLY TO ALL OR
A PORTION OF SUCH ANNUAL MATCH ACCOUNT OR ANNUAL DISCRETIONARY ALLOCATION
ACCOUNT.  UNLESS OTHERWISE CHANGED BY THE COMMITTEE, AN INVESTMENT DIRECTION
SHALL REMAIN IN EFFECT UNTIL THE PARTICIPANT’S PLAN ACCOUNTS ARE DISTRIBUTED OR
FORFEITED IN THEIR ENTIRETY, OR UNTIL A SUBSEQUENT INVESTMENT DIRECTION IS
RECEIVED AND ACCEPTED BY THE INVESTMENT AGENT.


 


(F)          THE COMMITTEE, IN ITS SOLE DISCRETION, MAY PLACE LIMITS ON A
PARTICIPANT’S ABILITY TO MAKE CHANGES WITH RESPECT TO ANY INVESTMENT OPTIONS. 
IN ADDITION, IN NO EVENT SHALL A PARTICIPANT WHO IS A REPORTING PERSON BE
PERMITTED TO ALLOCATE ANY PORTION OF HIS OR HER PLAN ACCOUNTS TO THE COMPANY
STOCK FUND MORE FREQUENTLY THAN QUARTERLY.


 


(G)         IF THE INVESTMENT AGENT RECEIVES AN INITIAL OR SUBSEQUENT INVESTMENT
DIRECTION WITH RESPECT TO PLAN ACCOUNTS WHICH IT DEEMS TO BE INCOMPLETE, UNCLEAR
OR IMPROPER, OR WHICH IS UNACCEPTABLE FOR SOME OTHER REASON (DETERMINED IN THE
SOLE AND ABSOLUTE DISCRETION OF THE INVESTMENT AGENT), THE PARTICIPANT’S
INVESTMENT DIRECTION FOR SUCH PLAN ACCOUNTS THEN IN EFFECT SHALL REMAIN IN
EFFECT (OR, IN THE CASE OF A DEFICIENCY IN AN INITIAL INVESTMENT DIRECTION, THE
PARTICIPANT SHALL BE DEEMED TO HAVE FILED NO INVESTMENT DIRECTION) UNTIL THE
PARTICIPANT FILES AN INVESTMENT DIRECTION FOR SUCH PLAN ACCOUNTS ACCEPTABLE TO
THE INVESTMENT AGENT.


 


(H)         IF THE INVESTMENT AGENT DOES NOT POSSESS VALID INVESTMENT DIRECTIONS
COVERING THE FULL BALANCE OF A PARTICIPANT’S PLAN ACCOUNTS OR SUBSEQUENT
CONTRIBUTIONS THERETO (INCLUDING, WITHOUT LIMITATION, SITUATIONS IN WHICH NO
INVESTMENT DIRECTION HAS BEEN FILED, SITUATIONS IN WHICH THE INVESTMENT
DIRECTION IS NOT ACCEPTABLE TO THE INVESTMENT AGENT UNDER  ARTICLE 6.01(G), OR
SITUATIONS IN WHICH SOME OR ALL OF THE PARTICIPANT’S DESIGNATED INVESTMENTS ARE
NO LONGER PERMISSIBLE INVESTMENT OPTIONS), THE PARTICIPANT SHALL BE DEEMED TO
HAVE DIRECTED THAT THE UNDESIGNATED PORTION OF THE PLAN ACCOUNTS BE INVESTED IN
A MONEY-MARKET FUND OR SIMILAR SHORT-TERM INVESTMENT FUND; PROVIDED, HOWEVER,
THE COMMITTEE MAY PROVIDE FOR THE UNDESIGNATED PORTION TO BE ALLOCATED TO OR
AMONG THE INVESTMENT OPTION(S) THAT THE PARTICIPANT DID DESIGNATE IN THE SAME
PROPORTION AS THE DESIGNATED PORTION, OR MAY PROVIDE FOR ANY OTHER ALLOCATION
METHOD IT DEEMS APPROPRIATE, IN ITS DISCRETION.


 


(I)          NONE OF THE COMPANY, ITS DIRECTORS AND EMPLOYEES (INCLUDING,
WITHOUT LIMITATION, EACH MEMBER OF THE COMMITTEE), AND THE TRUSTEE, AND THEIR
DESIGNATED AGENTS AND REPRESENTATIVES, SHALL HAVE ANY LIABILITY WHATSOEVER FOR
THE INVESTMENT OF A PARTICIPANT’S PLAN

 

11

--------------------------------------------------------------------------------

 


ACCOUNTS, OR FOR THE INVESTMENT PERFORMANCE OF A PARTICIPANT’S PLAN ACCOUNTS. 
EACH PARTICIPANT HEREUNDER, AS A CONDITION TO HIS OR HER PARTICIPATION
HEREUNDER, AGREES TO INDEMNIFY AND HOLD HARMLESS THE COMPANY, ITS DIRECTORS AND
EMPLOYEES (INCLUDING, WITHOUT LIMITATION, EACH MEMBER OF THE COMMITTEE), AND THE
TRUSTEE, AND THEIR DESIGNATED AGENTS AND REPRESENTATIVES, FROM ANY LOSSES OR
DAMAGES OF ANY KIND (INCLUDING, WITHOUT LIMITATION, LOST OPPORTUNITY COSTS)
RELATING TO THE INVESTMENT OF A PARTICIPANT’S PLAN ACCOUNTS.  THE INVESTMENT
AGENT SHALL HAVE NO LIABILITY WHATSOEVER FOR THE INVESTMENT OF A PARTICIPANT’S
PLAN ACCOUNTS, OR FOR THE INVESTMENT PERFORMANCE OF A PARTICIPANT’S PLAN
ACCOUNTS, OTHER THAN AS A RESULT OF THE FAILURE TO FOLLOW A VALID AND EFFECTIVE
INVESTMENT DIRECTION.  EACH PARTICIPANT HEREUNDER, AS A CONDITION TO HIS OR HER
PARTICIPATION HEREUNDER, AGREES TO INDEMNIFY AND HOLD HARMLESS THE INVESTMENT
AGENT, AND ITS AGENTS AND REPRESENTATIVES, FROM ANY LOSSES OR DAMAGES OF ANY
KIND (INCLUDING, WITHOUT LIMITATION, LOST OPPORTUNITY COSTS) RELATING TO THE
INVESTMENT OF A PARTICIPANT’S PLAN ACCOUNTS, OTHER THAN AS A RESULT OF THE
FAILURE TO FOLLOW A VALID AND EFFECTIVE INVESTMENT DIRECTION.


 


(J)          THE PARTICIPANT’S ANNUAL MATCH ACCOUNTS AND ANNUAL DISCRETIONARY
ALLOCATION ACCOUNTS FOR EACH PLAN YEAR SHALL BE TREATED FOR PURPOSES OF THIS
ARTICLE 6 AS SEPARATE FROM THE ANNUAL DEFERRAL ACCOUNTS FOR THAT PLAN YEAR. 
UNLESS OTHERWISE PROVIDED IN THE APPLICABLE ANNUAL ENROLLMENT MATERIALS, A
PARTICIPANT MAY ONLY PROVIDE INVESTMENT DIRECTIONS WITH RESPECT TO ALL OF HIS OR
HER ANNUAL DEFERRAL ACCOUNTS.


 


6.02.      ADJUSTMENT OF PLAN ACCOUNTS.  WHILE A PARTICIPANT’S PLAN ACCOUNTS DO
NOT REPRESENT THE PARTICIPANT’S OWNERSHIP OF, OR ANY OWNERSHIP INTEREST IN, ANY
PARTICULAR ASSETS, THE PARTICIPANT’S PLAN ACCOUNTS SHALL BE ADJUSTED IN
ACCORDANCE WITH THE INVESTMENT OPTION(S), SUBJECT TO THE CONDITIONS AND
PROCEDURES SET FORTH HEREIN OR ESTABLISHED BY THE COMMITTEE FROM TIME TO TIME. 
ANY NOTIONAL CASH EARNINGS GENERATED UNDER AN INVESTMENT OPTION (SUCH AS
INTEREST AND CASH DIVIDENDS AND DISTRIBUTIONS) SHALL, AT THE COMMITTEE’S SOLE
DISCRETION, EITHER BE DEEMED TO BE REINVESTED IN THAT INVESTMENT OPTION OR
REINVESTED IN ONE OR MORE OTHER INVESTMENT OPTION(S) DESIGNATED BY THE
COMMITTEE.  ALL NOTIONAL ACQUISITIONS AND DISPOSITIONS OF INVESTMENT OPTIONS
UNDER A PARTICIPANT’S PLAN ACCOUNTS SHALL BE DEEMED TO OCCUR AT SUCH TIMES AS
THE COMMITTEE SHALL DETERMINE TO BE ADMINISTRATIVELY FEASIBLE IN ITS SOLE
DISCRETION AND THE PARTICIPANT’S PLAN ACCOUNTS SHALL BE ADJUSTED ACCORDINGLY. 
IN ADDITION, A PARTICIPANT’S PLAN ACCOUNTS MAY BE ADJUSTED FROM TIME TO TIME, IN
ACCORDANCE WITH PROCEDURES AND PRACTICES ESTABLISHED BY THE COMMITTEE, IN ITS
SOLE DISCRETION, TO REFLECT ANY NOTIONAL TRANSACTIONAL COSTS AND OTHER FEES AND
EXPENSES RELATING TO THE DEEMED INVESTMENT, DISPOSITION OR CARRYING OF ANY
INVESTMENT OPTION FOR THE PARTICIPANT’S PLAN ACCOUNTS.


 


6.03.      FICA AND OTHER TAXES.


 


(A)         WITHHOLDING.  FOR EACH PLAN YEAR IN WHICH AN ANNUAL PARTICIPANT
DEFERRAL IS BEING WITHHELD FROM A PARTICIPANT OR IN WHICH AN ANNUAL MATCH OR
ANNUAL DISCRETIONARY ALLOCATION CREDITED ON BEHALF OF A PARTICIPANT VESTS, THE
PARTICIPANT’S EMPLOYER(S) SHALL WITHHOLD FROM THE PARTICIPANT’S OTHER
COMPENSATION PAYABLE BY THE EMPLOYER(S) TO THE PARTICIPANT, IN A MANNER
DETERMINED BY THE EMPLOYER(S), THE PARTICIPANT’S SHARE OF FICA AND OTHER
EMPLOYMENT TAXES.  IF THE COMMITTEE DETERMINES THAT SUCH PORTION MAY NOT BE
SUFFICIENT TO COVER THE AMOUNT OF THE APPLICABLE WITHHOLDING, THEN TO THE EXTENT
PERMISSIBLE UNDER SECTION 409A, THE COMMITTEE MAY REDUCE THE ANNUAL PARTICIPANT
DEFERRAL TO THE EXTENT NECESSARY, AS DETERMINED

 

12

--------------------------------------------------------------------------------



 


BY THE COMMITTEE IN ITS SOLE DISCRETION, FOR THE PARTICIPANT’S EMPLOYER TO
COMPLY WITH APPLICABLE WITHHOLDING REQUIREMENTS.


 


(B)         DISTRIBUTIONS.  THE PARTICIPANT’S EMPLOYER(S), OR THE TRUSTEE, SHALL
WITHHOLD FROM ANY PAYMENTS MADE TO A PARTICIPANT UNDER THE PLAN ALL FEDERAL,
STATE AND LOCAL INCOME, EMPLOYMENT AND OTHER TAXES REQUIRED TO BE WITHHELD BY
THE EMPLOYER(S), OR THE TRUSTEE, IN CONNECTION WITH SUCH PAYMENTS, IN AMOUNTS
AND IN A MANNER TO BE DETERMINED IN THE SOLE DISCRETION OF THE EMPLOYER(S) AND
THE TRUSTEE.


 


ARTICLE 7
DISTRIBUTION OF PLAN ACCOUNTS


 


7.01.      DISTRIBUTION ELECTIONS.


 


(A)         INITIAL ELECTIONS.  THE PARTICIPANT SHALL MAKE A DISTRIBUTION
ELECTION BY FILING A DISTRIBUTION ELECTION FORM AT THE TIME HE OR SHE MAKES AN
ANNUAL PARTICIPANT DEFERRAL WITH RESPECT TO A GIVEN PLAN YEAR TO HAVE THE
PARTICIPANT’S RESPECTIVE PLAN ACCOUNTS FOR THAT PLAN YEAR DISTRIBUTED IN EITHER
A LUMP SUM, OR TWO TO TEN SUBSTANTIALLY EQUIVALENT ANNUAL INSTALLMENTS, IN EACH
CASE COMMENCING, IN ACCORDANCE WITH ADMINISTRATIVE GUIDELINES DETERMINED BY THE
COMMITTEE, ON JUNE 30TH OF (I) A SPECIFIED YEAR FOLLOWING THE YEAR THAT THE
COMPENSATION DEFERRED WOULD OTHERWISE HAVE BEEN PAID; OR (II) THE YEAR FOLLOWING
THE YEAR OF THE PARTICIPANT’S TERMINATION OF EMPLOYMENT.  THE AMOUNT OF EACH
INSTALLMENT PAYMENT SHALL BE EQUAL TO THE VALUE OF THE PARTICIPANT’S RESPECTIVE
PLAN ACCOUNTS FOR THAT PLAN YEAR DIVIDED BY THE NUMBER OF INSTALLMENTS REMAINING
TO BE PAID.


 


(B)         SUBSEQUENT ELECTIONS.  SUBJECT TO ANY RESTRICTIONS THAT MAY BE
IMPOSED BY THE COMMITTEE, A PARTICIPANT MAY AMEND HIS OR HER DISTRIBUTION
ELECTION WITH RESPECT TO ANY PLAN ACCOUNT BY COMPLETING AND SUBMITTING TO THE
COMMITTEE WITHIN SUCH TIME FRAME AS THE COMMITTEE MAY DESIGNATE, AN AMENDED
DISTRIBUTION ELECTION FORM; PROVIDED, HOWEVER, THAT SUCH AMENDED DISTRIBUTION
ELECTION FORM (I) IS SUBMITTED NO LATER THAN A DATE SPECIFIED BY THE COMMITTEE
IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 409A, (II) SHALL NOT TAKE EFFECT
UNTIL 12 MONTHS AFTER THE DATE ON WHICH SUCH AMENDED DISTRIBUTION ELECTION
FORM BECOMES EFFECTIVE, AND (III) SPECIFIES A NEW DISTRIBUTION DATE (OR A NEW
INITIAL DISTRIBUTION DATE IN THE CASE OF INSTALLMENT DISTRIBUTIONS) THAT IS NO
SOONER THAN FIVE YEARS AFTER THE ORIGINAL DISTRIBUTION DATE (OR THE ORIGINAL
INITIAL DISTRIBUTION DATE IN THE CASE OF INSTALLMENT DISTRIBUTIONS), OR SUCH
LATER DATE SPECIFIED BY THE COMMITTEE.


 


7.02.      VALUATION OF PLAN ACCOUNTS PENDING DISTRIBUTION.  TO THE EXTENT THAT
THE DISTRIBUTION OF ANY PORTION OF ANY PLAN ACCOUNT IS DEFERRED, ANY AMOUNTS
REMAINING TO THE CREDIT OF THE PLAN ACCOUNT SHALL CONTINUE TO BE ADJUSTED BY THE
APPLICABLE INVESTMENT ADJUSTMENTS IN ACCORDANCE WITH ARTICLE 6.


 


7.03.      FORM OF PAYMENT.  DISTRIBUTIONS UNDER THE PLAN SHALL BE PAID IN CASH;
PROVIDED, HOWEVER, THAT THE COMMITTEE MAY PROVIDE, IN ITS DISCRETION, THAT ANY
DISTRIBUTION ATTRIBUTABLE TO THE PORTION OF A PLAN ACCOUNT THAT IS DEEMED
INVESTED IN THE COMPANY STOCK FUND SHALL BE PAID IN SHARES OF COMPANY STOCK;
PROVIDED, FURTHER, THAT ANY SHARES OF COMPANY STOCK PAID OUT UNDER THE PLAN WILL
BE DEEMED TO HAVE BEEN DISTRIBUTED UNDER THE AMERIPRISE FINANCIAL

 

13

--------------------------------------------------------------------------------



 


2005 INCENTIVE COMPENSATION PLAN, AS AMENDED FROM TIME TO TIME, OR ANY SUCCESSOR
THERETO, AND WILL COUNT AGAINST THE LIMIT ON THE NUMBER OF SHARES OF COMPANY
STOCK AVAILABLE FOR DISTRIBUTION THEREUNDER.


 


7.04.      EFFECT OF PAYMENT.  THE FULL PAYMENT OF THE APPLICABLE BENEFIT UNDER
THE PROVISIONS OF THE PLAN SHALL COMPLETELY DISCHARGE ALL OBLIGATIONS TO A
PARTICIPANT AND HIS OR HER ESTATE UNDER THE PLAN.


 


ARTICLE 8
LEAVE OF ABSENCE


 


8.01.      PAID LEAVE OF ABSENCE.  IF A PARTICIPANT IS AUTHORIZED BY THE
PARTICIPANT’S EMPLOYER FOR ANY REASON TO TAKE A PAID LEAVE OF ABSENCE FROM THE
EMPLOYMENT OF THE EMPLOYER, THE PARTICIPANT SHALL CONTINUE TO BE CONSIDERED
EMPLOYED BY THE EMPLOYER AND THE APPROPRIATE AMOUNTS SHALL CONTINUE TO BE
WITHHELD FROM THE PARTICIPANT’S COMPENSATION PURSUANT TO THE PARTICIPANT’S THEN
CURRENT ANNUAL ELECTION FORM.


 


8.02.      UNPAID LEAVE OF ABSENCE.  IF A PARTICIPANT IS AUTHORIZED BY THE
PARTICIPANT’S EMPLOYER FOR ANY REASON TO TAKE AN UNPAID LEAVE OF ABSENCE FROM
THE EMPLOYMENT OF THE EMPLOYER, THE PARTICIPANT SHALL CONTINUE TO BE CONSIDERED
EMPLOYED BY THE EMPLOYER AND, TO THE EXTENT PERMISSIBLE UNDER SECTION 409A, THE
PARTICIPANT SHALL BE EXCUSED FROM MAKING DEFERRALS UNTIL THE EARLIER OF THE DATE
THE LEAVE OF ABSENCE EXPIRES OR THE PARTICIPANT RETURNS TO A PAID EMPLOYMENT
STATUS.  UPON SUCH EXPIRATION OR RETURN, DEFERRALS SHALL RESUME FOR THE
REMAINING PORTION OF THE PLAN YEAR IN WHICH THE EXPIRATION OR RETURN OCCURS,
BASED ON THE DEFERRAL ELECTION, IF ANY, MADE FOR THAT PLAN YEAR.  IF NO ELECTION
WAS MADE FOR THAT PLAN YEAR, NO DEFERRAL SHALL BE WITHHELD.


 


ARTICLE 9

Effects of Certain Events

 


9.01.      DEATH.  IN THE CASE OF A PARTICIPANT’S DEATH, ALL AMOUNTS CREDITED TO
THE PLAN ACCOUNTS OF THE AFFECTED PARTICIPANT SHALL BE 100 PERCENT VESTED. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN A PARTICIPANT’S DISTRIBUTION
ELECTION OR OTHERWISE, IF A PARTICIPANT DIES BEFORE HE OR SHE HAS RECEIVED A
COMPLETE DISTRIBUTION OF HIS OR HER PLAN ACCOUNTS, THE PARTICIPANT’S ESTATE
SHALL RECEIVE THE BALANCE OF THE PARTICIPANT’S PLAN ACCOUNTS, WHICH SHALL BE
PAYABLE TO THE EXECUTOR OR PERSONAL REPRESENTATIVE OF THE PARTICIPANT’S ESTATE
IN A LUMP SUM WITHIN 90 DAYS OF THE DATE OF THE PARTICIPANT’S DEATH, OR SUCH
LATER DATE PERMISSIBLE UNDER SECTION 409A.


 


9.02.      DISABILITY.  IN THE CASE OF A PARTICIPANT’S DISABILITY, ALL AMOUNTS
CREDITED TO THE PARTICIPANT’S PLAN ACCOUNTS SHALL BE 100 PERCENT VESTED. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN A PARTICIPANT’S DISTRIBUTION
ELECTION OR OTHERWISE, A PARTICIPANT SUFFERING A DISABILITY SHALL RECEIVE THE
BALANCE OF HIS OR HER PLAN ACCOUNTS, WHICH SHALL BE PAID IN A LUMP SUM WITHIN 90
DAYS OF THE DATE THAT THE PARTICIPANT BECAME DISABLED.


 


9.03.      RETIREMENT.  IN THE CASE OF A PARTICIPANT BECOMING RETIREMENT
ELIGIBLE, ALL AMOUNTS CREDITED TO THE PLAN ACCOUNTS OF SUCH PARTICIPANT SHALL
BECOME IMMEDIATELY 100 PERCENT VESTED.  IN THE EVENT OF A PARTICIPANT’S
RETIREMENT, THE BALANCE OF THE PARTICIPANT’S

 

14

--------------------------------------------------------------------------------



 


PLAN ACCOUNTS WILL BE PAID OUT IN EITHER A LUMP SUM, OR TWO TO TEN SUBSTANTIALLY
EQUIVALENT ANNUAL INSTALLMENTS, AS SPECIFIED BY THE PARTICIPANT IN HIS OR HER
DISTRIBUTION ELECTION, IN EACH CASE COMMENCING, IN ACCORDANCE WITH
ADMINISTRATIVE GUIDELINES DETERMINED BY THE COMMITTEE, ON JUNE 30TH OF THE YEAR
FOLLOWING THE YEAR OF THE PARTICIPANT’S RETIREMENT.


 


9.04.      OTHER TERMINATION OF EMPLOYMENT.  AS OF THE DATE OF A PARTICIPANT’S
TERMINATION OF EMPLOYMENT FOR ANY REASON OTHER THAN RETIREMENT, DISABILITY OR
DEATH, THE AMOUNTS CREDITED TO EACH OF THE PARTICIPANT’S PLAN ACCOUNTS SHALL BE
REDUCED BY THE AMOUNT WHICH HAS NOT BECOME VESTED IN ACCORDANCE WITH THE VESTING
PROVISIONS SET FORTH HEREIN AND IN THE ANNUAL ENROLLMENT MATERIALS APPLICABLE TO
SUCH PLAN ACCOUNT, AND SUCH UNVESTED AMOUNTS SHALL BE FORFEITED BY THE
PARTICIPANT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN A PARTICIPANT’S
DISTRIBUTION ELECTION OR OTHERWISE, IN THE EVENT OF A PARTICIPANT’S TERMINATION
OF EMPLOYMENT FOR ANY REASON OTHER THAN RETIREMENT, DISABILITY OR DEATH, THE
PORTION OF THE PARTICIPANT’S AGGREGATE VESTED BALANCE WILL BE PAID OUT IN EITHER
A LUMP SUM, OR TWO TO FIVE SUBSTANTIALLY EQUIVALENT ANNUAL INSTALLMENTS, AS
SPECIFIED BY THE PARTICIPANT IN HIS OR HER DISTRIBUTION ELECTION, IN EACH CASE
COMMENCING, IN ACCORDANCE WITH ADMINISTRATIVE GUIDELINES DETERMINED BY THE
COMMITTEE, ON JUNE 30TH OF THE YEAR FOLLOWING THE YEAR OF THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN A
PARTICIPANT’S DISTRIBUTION ELECTION OR OTHERWISE, IN THE EVENT THAT THE
PARTICIPANT SPECIFIED IN HIS OR HER DISTRIBUTION ELECTION FOR A PLAN ACCOUNT TO
BE PAID OUT IN MORE THAN FIVE INSTALLMENTS, SUCH PARTICIPANT’S DISTRIBUTION
ELECTION FOR SUCH PLAN ACCOUNT SHALL BE DEEMED TO SPECIFY FIVE ANNUAL
INSTALLMENTS FOR PURPOSES OF THIS ARTICLE 9.04.


 


9.05.      CHANGE IN CONTROL.  UPON THE OCCURRENCE OF A CHANGE IN CONTROL OF THE
COMPANY, ALL AMOUNTS CREDITED TO ANY AND ALL PLAN ACCOUNTS OF EACH PARTICIPANT
AS OF THE EFFECTIVE DATE OF SUCH CHANGE IN CONTROL SHALL BECOME IMMEDIATELY 100
PERCENT VESTED.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN A
PARTICIPANT’S ANNUAL DISTRIBUTION ELECTION FORM OR THE PLAN, UPON THE OCCURRENCE
OF A CHANGE IN CONTROL, THE COMPANY WILL DISTRIBUTE ALL PREVIOUSLY UNDISTRIBUTED
PLAN ACCOUNTS TO PARTICIPANTS AS SOON AS ADMINISTRATIVELY PRACTICABLE FOLLOWING
THE EFFECTIVE DATE OF SUCH CHANGE IN CONTROL, BUT IN NO EVENT LATER THAN 90 DAYS
THEREAFTER.


 


9.06.      UNFORESEEABLE EMERGENCY.  IN THE EVENT THAT A PARTICIPANT EXPERIENCES
AN UNFORESEEABLE EMERGENCY, THE PARTICIPANT MAY PETITION THE COMMITTEE TO
RECEIVE A PARTIAL OR FULL PAYOUT OF AMOUNTS CREDITED TO ONE OR MORE OF THE
PARTICIPANT’S PLAN ACCOUNTS.  THE COMMITTEE SHALL DETERMINE, IN ITS SOLE
DISCRETION, WHETHER THE REQUESTED PAYOUT SHALL BE MADE, THE AMOUNT OF THE PAYOUT
AND THE PLAN ACCOUNTS FROM WHICH THE PAYOUT WILL BE MADE; PROVIDED, HOWEVER,
THAT THE PAYOUT SHALL NOT EXCEED THE LESSER OF THE PARTICIPANT’S AGGREGATE
VESTED BALANCE OR THE AMOUNT REASONABLY NEEDED TO SATISFY THE UNFORESEEABLE
EMERGENCY PLUS AMOUNTS NECESSARY TO PAY TAXES REASONABLY ANTICIPATED AS A RESULT
OF THE DISTRIBUTION.  IN MAKING ITS DETERMINATION UNDER THIS ARTICLE 9.06, THE
COMMITTEE SHALL BE GUIDED BY THE REQUIREMENTS OF SECTION 409A AND ANY OTHER
RELATED PREVAILING LEGAL AUTHORITIES, AND THE COMMITTEE SHALL TAKE INTO ACCOUNT
THE EXTENT TO WHICH A PARTICIPANT’S UNFORESEEABLE EMERGENCY IS OR MAY BE
RELIEVED THROUGH REIMBURSEMENT OR COMPENSATION BY INSURANCE OR OTHERWISE OR BY
THE LIQUIDATION BY THE PARTICIPANT OF HIS OR HER ASSETS (TO THE EXTENT THE
LIQUIDATION OF SUCH ASSETS WOULD NOT ITSELF CAUSE SEVERE FINANCIAL HARDSHIP). 
IF, SUBJECT TO THE SOLE DISCRETION OF THE COMMITTEE, THE PETITION FOR A PAYOUT
IS APPROVED, THE PAYOUT SHALL BE MADE WITHIN 90 DAYS OF THE DATE OF THE
UNFORESEEABLE EMERGENCY.

 

15

--------------------------------------------------------------------------------



 


9.07.      EVENT OF TAXATION.  IF, FOR ANY REASON, ALL OR ANY PORTION OF A
PARTICIPANT’S BENEFIT UNDER THE PLAN BECOMES TAXABLE TO THE PARTICIPANT PRIOR TO
RECEIPT, A PARTICIPANT MAY PETITION THE COMMITTEE BEFORE A CHANGE IN CONTROL, OR
THE TRUSTEE AFTER A CHANGE IN CONTROL, FOR A DISTRIBUTION OF THE STATE, LOCAL OR
FOREIGN TAXES OWED ON THAT PORTION OF HIS OR HER BENEFIT THAT HAS BECOME
TAXABLE.  UPON THE GRANT OF SUCH A PETITION, WHICH GRANT SHALL NOT BE
UNREASONABLY WITHHELD, A PARTICIPANT’S EMPLOYER SHALL, TO THE EXTENT PERMISSIBLE
UNDER SECTION 409A, DISTRIBUTE TO THE PARTICIPANT IMMEDIATELY AVAILABLE FUNDS IN
AN AMOUNT EQUAL TO THE STATE, LOCAL AND FOREIGN TAXES OWED ON THE PORTION OF THE
PARTICIPANT’S BENEFIT THAT HAS BECOME TAXABLE (WHICH AMOUNT SHALL NOT EXCEED A
PARTICIPANT’S UNPAID AGGREGATE VESTED BALANCE UNDER THE PLAN).  IF THE PETITION
IS GRANTED, THE TAX LIABILITY DISTRIBUTION SHALL BE MADE WITHIN 90 DAYS OF THE
DATE THAT THE PARTICIPANT’S BENEFITS UNDER THE PLAN BECAME TAXABLE.  SUCH A
DISTRIBUTION SHALL AFFECT AND REDUCE THE BENEFITS TO BE PAID TO THE PARTICIPANT
UNDER THE PLAN.


 


9.08.      PLAN TERMINATION.  IN THE EVENT OF A TERMINATION OF THE PLAN PURSUANT
TO ARTICLE 10.02 AS IT RELATES TO ANY PARTICIPANT, THEN SUBJECT TO ARTICLE 7.02,
ALL AMOUNTS CREDITED TO EACH OF THE PLAN ACCOUNTS OF EACH AFFECTED PARTICIPANT
SHALL BE 100 PERCENT VESTED AND SHALL BE PAID IN A LUMP SUM TO THE PARTICIPANT
OR, IN THE CASE OF THE PARTICIPANT’S DEATH, TO THE EXECUTOR OR PERSONAL
REPRESENTATIVE OF THE PARTICIPANT’S ESTATE.  SUCH LUMP-SUM PAYMENT SHALL BE MADE
13 MONTHS AFTER SUCH TERMINATION (OR SUCH EARLIER OR LATER DATE PERMITTED UNDER
SECTION 409A), NOTWITHSTANDING ANY ELECTIONS MADE BY THE PARTICIPANT, AND THE
ANNUAL ELECTION FORMS RELATING TO EACH OF THE PARTICIPANT’S PLAN ACCOUNTS SHALL
TERMINATE UPON FULL PAYMENT OF SUCH AGGREGATE VESTED BALANCE, EXCEPT THAT
NEITHER THE COMPANY NOR ANY EMPLOYER SHALL HAVE ANY RIGHT TO SO ACCELERATE THE
PAYMENT OF ANY AMOUNT TO THE EXTENT SUCH RIGHT WOULD CAUSE THE PLAN TO FAIL TO
COMPLY WITH, OR CAUSE A PARTICIPANT TO BE SUBJECT TO A TAX UNDER, THE PROVISIONS
OF SECTION 409A.


 


ARTICLE 10
AMENDMENT AND TERMINATION


 


10.01.    AMENDMENT.  THE COMPANY MAY, AT ANY TIME, AMEND OR MODIFY THE PLAN IN
WHOLE OR IN PART WITH RESPECT TO ANY OR ALL EMPLOYERS BY THE ACTIONS OF THE
COMMITTEE; PROVIDED, HOWEVER, THAT (A) NO AMENDMENT OR MODIFICATION SHALL BE
EFFECTIVE TO DECREASE OR RESTRICT THE VALUE OF A PARTICIPANT’S AGGREGATED VESTED
BALANCE IN EXISTENCE AT THE TIME THE AMENDMENT OR MODIFICATION IS MADE,
CALCULATED AS IF THE PARTICIPANT HAD EXPERIENCED A TERMINATION OF EMPLOYMENT AS
OF THE EFFECTIVE DATE OF THE AMENDMENT OR MODIFICATION; (B) NO AMENDMENT OR
MODIFICATION MAY BE MADE IF SUCH AMENDMENT OR MODIFICATION WOULD CAUSE THE PLAN
TO FAIL TO COMPLY WITH, OR CAUSE A PARTICIPANT TO BE SUBJECT TO TAX UNDER THE
PROVISIONS OF SECTION 409A; AND (C) EXCEPT AS SPECIFICALLY PROVIDED IN
ARTICLE 10.02, NO AMENDMENT OR MODIFICATION SHALL BE MADE AFTER A CHANGE IN
CONTROL WHICH ADVERSELY AFFECTS THE VESTING, CALCULATION OR PAYMENT OF BENEFITS
HEREUNDER OR DIMINISHES ANY OTHER RIGHTS OR PROTECTIONS ANY PARTICIPANT WOULD
HAVE HAD BUT FOR SUCH AMENDMENT OR MODIFICATION, UNLESS EACH AFFECTED
PARTICIPANT CONSENTS IN WRITING TO SUCH AMENDMENT.


 


10.02.    TERMINATION.  ALTHOUGH AN EMPLOYER MAY ANTICIPATE THAT IT WILL
CONTINUE THE PLAN FOR AN INDEFINITE PERIOD OF TIME, THERE IS NO GUARANTEE THAT
ANY EMPLOYER WILL CONTINUE THE PLAN OR WILL NOT TERMINATE THE PLAN AT ANY TIME
IN THE FUTURE.  ACCORDINGLY, EACH EMPLOYER RESERVES THE RIGHT TO DISCONTINUE ITS
SPONSORSHIP OF THE PLAN AND TO TERMINATE THE PLAN, AT ANY TIME, WITH RESPECT TO
ITS PARTICIPATING EMPLOYEES BY ACTION OF ITS BOARD OF DIRECTORS, AND THE COMPANY
MAY

 

16

--------------------------------------------------------------------------------



 


AT ANY TIME TERMINATE AN EMPLOYER’S PARTICIPATION IN THE PLAN; PROVIDED,
HOWEVER, THAT (A) ALL PLANS THAT ARE AGGREGATED WITH THE PLAN FOR PURPOSES OF
SECTION 409A ARE ALSO TERMINATED, AND (B) THE PLAN IS NOT TERMINATED PROXIMATE
TO A DOWNTURN IN THE FINANCIAL HEALTH OF THE EMPLOYER, OR ANY ENTITY OTHER THAN
THE EMPLOYER WITH WHOM THE EMPLOYER WOULD BE CONSIDERED A SINGLE EMPLOYER UNDER
SECTIONS 414(B) OR 414(C) OF THE CODE.  IN THE EVENT OF A TERMINATION DESCRIBED
IN THIS ARTICLE 10.02, NO NEW DEFERRED COMPENSATION PLANS MAY BE ESTABLISHED BY
THE EMPLOYER FOR A MINIMUM PERIOD OF THREE YEARS FOLLOWING THE TERMINATION AND
LIQUIDATION OF THE PLAN IF SUCH NEW PLAN WOULD BE AGGREGATED WITH THE PLAN UNDER
SECTION 409A.


 


ARTICLE 11
ADMINISTRATION


 


11.01.    COMMITTEE DUTIES.  THIS PLAN SHALL BE ADMINISTERED BY THE COMMITTEE. 
MEMBERS OF THE COMMITTEE MAY BE PARTICIPANTS UNDER THE PLAN.  THE COMMITTEE
SHALL ALSO HAVE THE DISCRETION AND AUTHORITY TO (A) MAKE, AMEND, INTERPRET, AND
ENFORCE ALL APPROPRIATE RULES AND REGULATIONS FOR THE ADMINISTRATION OF THE
PLAN, AND (B) DECIDE OR RESOLVE ANY AND ALL QUESTIONS INCLUDING INTERPRETATIONS
OF THE PLAN, AS MAY ARISE IN CONNECTION WITH THE PLAN.  ANY INDIVIDUAL SERVING
ON THE COMMITTEE WHO IS A PARTICIPANT SHALL NOT VOTE OR ACT ON ANY MATTER
RELATING SOLELY TO HIMSELF OR HERSELF.  WHEN MAKING A DETERMINATION OR
CALCULATION, THE COMMITTEE SHALL BE ENTITLED TO RELY ON INFORMATION FURNISHED BY
A PARTICIPANT OR THE COMPANY.


 


11.02.    AGENTS.  IN THE ADMINISTRATION OF THE PLAN, THE COMMITTEE MAY, FROM
TIME TO TIME, EMPLOY AGENTS AND DELEGATE TO THEM SUCH ADMINISTRATIVE DUTIES AS
IT SEES FIT (INCLUDING ACTING THROUGH A DULY APPOINTED REPRESENTATIVE) AND MAY
FROM TIME TO TIME CONSULT WITH COUNSEL WHO MAY BE COUNSEL TO ANY EMPLOYER.


 


11.03.    BINDING EFFECT OF DECISIONS.  THE DECISION OR ACTION OF THE COMMITTEE
WITH RESPECT TO ANY QUESTION ARISING OUT OF OR IN CONNECTION WITH THE
ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN AND THE RULES AND
REGULATIONS PROMULGATED HEREUNDER SHALL BE FINAL AND CONCLUSIVE AND BINDING UPON
ALL PERSONS HAVING ANY INTEREST IN THE PLAN.


 


11.04.    INDEMNITY OF COMMITTEE.  ALL EMPLOYERS SHALL INDEMNIFY AND HOLD
HARMLESS THE MEMBERS OF THE COMMITTEE, AND ANY AGENT TO WHOM DUTIES OF THE
COMMITTEE MAY BE DELEGATED, AGAINST ANY AND ALL CLAIMS, LOSSES, DAMAGES,
EXPENSES OR LIABILITIES ARISING FROM ANY ACTION OR FAILURE TO ACT WITH RESPECT
TO THE PLAN, EXCEPT IN THE CASE OF WILLFUL MISCONDUCT BY THE COMMITTEE OR ANY OF
ITS MEMBERS OR ANY SUCH AGENT.


 


11.05.    EMPLOYER INFORMATION.  TO ENABLE THE COMMITTEE TO PERFORM ITS
FUNCTIONS, EACH EMPLOYER SHALL SUPPLY FULL AND TIMELY INFORMATION TO THE
COMMITTEE ON ALL MATTERS RELATING TO THE COMPENSATION OF ITS PARTICIPANTS, THE
DATE AND CIRCUMSTANCES OF THE RETIREMENT, DISABILITY, DEATH OR TERMINATION OF
EMPLOYMENT OF ITS PARTICIPANTS, AND SUCH OTHER PERTINENT INFORMATION AS THE
COMMITTEE MAY REASONABLY REQUIRE.


 


ARTICLE 12
CLAIMS PROCEDURES


 


12.01.    PRESENTATION OF CLAIM.  ANY PARTICIPANT OR THE ESTATE OF A DECEASED
PARTICIPANT (SUCH PARTICIPANT OR ESTATE BEING REFERRED TO BELOW AS A “CLAIMANT”)
MAY DELIVER TO THE

 

17

--------------------------------------------------------------------------------



 


COMMITTEE A WRITTEN CLAIM FOR A DETERMINATION WITH RESPECT TO THE AMOUNTS
DISTRIBUTABLE TO SUCH CLAIMANT FROM THE PLAN.  IF SUCH A CLAIM RELATES TO THE
CONTENTS OF A NOTICE RECEIVED BY THE CLAIMANT, THE CLAIM MUST BE MADE WITHIN 60
DAYS AFTER SUCH NOTICE WAS RECEIVED BY THE CLAIMANT.  THE CLAIM MUST STATE WITH
PARTICULARITY THE DETERMINATION DESIRED BY THE CLAIMANT.  ALL OTHER CLAIMS MUST
BE MADE WITHIN 180 DAYS OF THE DATE ON WHICH THE EVENT THAT CAUSED THE CLAIM TO
ARISE OCCURRED.  THE CLAIM MUST STATE WITH PARTICULARITY THE DETERMINATION
DESIRED BY THE CLAIMANT.


 


12.02.    NOTIFICATION OF DECISION.  THE COMMITTEE SHALL CONSIDER A CLAIMANT’S
CLAIM WITHIN A REASONABLE TIME, AND SHALL NOTIFY THE CLAIMANT IN WRITING: 
(A) THAT THE CLAIMANT’S REQUESTED DETERMINATION HAS BEEN MADE, AND THAT THE
CLAIM HAS BEEN ALLOWED IN FULL; OR (B) THAT THE COMMITTEE HAS REACHED A
CONCLUSION CONTRARY, IN WHOLE OR IN PART, TO THE CLAIMANT’S REQUESTED
DETERMINATION, AND SUCH NOTICE MUST SET FORTH IN A MANNER CALCULATED TO BE
UNDERSTOOD BY THE CLAIMANT:  (I)          THE SPECIFIC REASON(S) FOR THE DENIAL
OF THE CLAIM, OR ANY PART OF IT; (II) SPECIFIC REFERENCE(S) TO PERTINENT
PROVISIONS OF THE PLAN UPON WHICH SUCH DENIAL WAS BASED; (III) A DESCRIPTION OF
ANY ADDITIONAL MATERIAL OR INFORMATION NECESSARY FOR THE CLAIMANT TO PERFECT THE
CLAIM, AND AN EXPLANATION OF WHY SUCH MATERIAL OR INFORMATION IS NECESSARY; AND
(IV) AN EXPLANATION OF THE CLAIM REVIEW PROCEDURE SET FORTH IN ARTICLE 12.03.


 


12.03.    REVIEW OF A DENIED CLAIM.  WITHIN 60 DAYS AFTER RECEIVING A NOTICE
FROM THE COMMITTEE THAT A CLAIM HAS BEEN DENIED, IN WHOLE OR IN PART, A CLAIMANT
(OR THE CLAIMANT’S DULY AUTHORIZED REPRESENTATIVE) MAY FILE WITH THE COMMITTEE A
WRITTEN REQUEST FOR A REVIEW OF THE DENIAL OF THE CLAIM.  THEREAFTER, BUT NOT
LATER THAN 30 DAYS AFTER THE REVIEW PROCEDURE BEGAN, THE CLAIMANT (OR THE
CLAIMANT’S DULY AUTHORIZED REPRESENTATIVE):  (A) MAY REVIEW PERTINENT DOCUMENTS;
(B) MAY SUBMIT WRITTEN COMMENTS OR OTHER DOCUMENTS; AND/OR (C) MAY REQUEST A
HEARING, WHICH THE COMMITTEE, IN ITS SOLE DISCRETION, MAY GRANT.


 


12.04.    DECISION ON REVIEW.  THE COMMITTEE SHALL RENDER ITS DECISION ON REVIEW
PROMPTLY, AND NOT LATER THAN 60 DAYS AFTER THE FILING OF A WRITTEN REQUEST FOR
REVIEW OF THE DENIAL, UNLESS A HEARING IS HELD OR OTHER SPECIAL CIRCUMSTANCES
REQUIRE ADDITIONAL TIME, IN WHICH CASE THE COMMITTEE’S DECISION MUST BE RENDERED
WITHIN 120 DAYS AFTER SUCH DATE.  SUCH DECISION MUST BE WRITTEN IN A MANNER
CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT, AND IT MUST CONTAIN: (A) SPECIFIC
REASONS FOR THE DECISION; (B) SPECIFIC REFERENCE(S) TO THE PERTINENT PLAN
PROVISIONS UPON WHICH THE DECISION WAS BASED; AND (C) SUCH OTHER MATTERS AS THE
COMMITTEE DEEMS RELEVANT.


 


12.05.    ARBITRATION.  A CLAIMANT’S COMPLIANCE WITH THE FOREGOING PROVISIONS OF
THIS ARTICLE 12 IS A MANDATORY PREREQUISITE TO A CLAIMANT’S RIGHT TO COMMENCE
ANY ARBITRATION WITH RESPECT TO ANY CLAIM FOR BENEFITS UNDER THE PLAN.  ANY
DISPUTE, CLAIM OR CONTROVERSY THAT MAY ARISE BETWEEN A PARTICIPANT AND THE
COMPANY OR ANY OTHER PERSON (THE “CLAIMS”) UNDER THE PLAN IS SUBJECT TO
ARBITRATION, UNLESS OTHERWISE AGREED TO IN WRITING BY THE PARTICIPANT AND THE
COMPANY.  THE CLAIMS SHALL BE FINALLY DECIDED BY ARBITRATION CONDUCTED PURSUANT
TO THE COMMERCIAL DISPUTE RESOLUTION PROCEDURES OF THE AMERICAN ARBITRATION
ASSOCIATION (THE “AAA”), AND ITS SUPPLEMENTARY RULES FOR SECURITIES ARBITRATION,
OR OTHER APPLICABLE RULES PROMULGATED BY THE AAA.  IN ADDITION, ALL CLAIMS,
STATUTORY OR OTHERWISE, WHICH ALLEGE DISCRIMINATION OR OTHER VIOLATION OF
EMPLOYMENT LAWS, INCLUDING BUT NOT LIMITED TO CLAIMS OF SEXUAL HARASSMENT, SHALL
BE FINALLY DECIDED BY ARBITRATION PURSUANT TO THE AAA UNLESS OTHERWISE

 

18

--------------------------------------------------------------------------------



 


AGREED TO IN WRITING BY A PARTICIPANT AND THE COMPANY.  BY AGREEMENT OF A
PARTICIPANT AND THE COMPANY IN WRITING, DISPUTES MAY BE RESOLVED IN ARBITRATION
BY A MUTUALLY AGREED-UPON ORGANIZATION OTHER THAN THE AAA.  IN CONSIDERATION OF
THE PROMISES AND THE COMPENSATION PROVIDED IN THIS PLAN, NEITHER A PARTICIPANT
NOR THE COMPANY SHALL HAVE A RIGHT: (A) TO ARBITRATE A CLAIM ON A CLASS ACTION
BASIS OR IN A PURPORTED REPRESENTATIVE CAPACITY ON BEHALF OF ANY PARTICIPANTS,
EMPLOYEES, APPLICANTS OR OTHER PERSONS SIMILARLY SITUATED; (B) TO JOIN OR TO
CONSOLIDATE IN AN ARBITRATION CLAIMS BROUGHT BY OR AGAINST ANOTHER PARTICIPANT,
EMPLOYEE, APPLICANT OR THE PARTICIPANT, UNLESS OTHERWISE AGREED TO IN WRITING BY
THE PARTICIPANT AND THE COMPANY; (C) TO LITIGATE ANY CLAIMS IN COURT OR TO HAVE
A JURY TRIAL ON ANY CLAIMS; AND (D) TO PARTICIPATE IN A REPRESENTATIVE CAPACITY
OR AS A MEMBER OF ANY CLASS OF CLAIMANTS IN AN ACTION IN A COURT OF LAW
PERTAINING TO ANY CLAIMS.  NOTHING IN THIS PLAN RELIEVES A PARTICIPANT OR THE
COMPANY FROM ANY OBLIGATION THE PARTICIPANT OR THE COMPANY MAY HAVE TO EXHAUST
CERTAIN ADMINISTRATIVE REMEDIES BEFORE ARBITRATING ANY CLAIMS OR DISPUTES UNDER
THIS ARTICLE 12.05.  EITHER A PARTICIPANT OR THE COMPANY MAY COMPEL ARBITRATION
OF ANY CLAIMS FILED IN A COURT OF LAW.  IN ADDITION, EITHER A PARTICIPANT OR THE
COMPANY MAY APPLY TO A COURT OF LAW FOR AN INJUNCTION TO ENFORCE THE TERMS OF
THE PLAN PENDING A FINAL DECISION ON THE MERITS BY AN ARBITRATION PANEL PURSUANT
TO THIS PROVISION.  THE COMPANY SHALL PAY ALL FEES, COSTS OR OTHER CHARGES
CHARGED BY THE AAA OR ANY OTHER ORGANIZATION ADMINISTERING ARBITRATION
PROCEEDING AGREED UPON PURSUANT TO THIS ARTICLE 12 THAT ARE ABOVE AND BEYOND THE
FILING FEES OF THE FEDERAL OR STATE COURT IN THE JURISDICTION IN WHICH THE
DISPUTE ARISES, WHICHEVER IS LESS.  A PARTICIPANT OR THE COMPANY SHALL EACH BE
RESPONSIBLE FOR THEIR OWN COSTS OF LEGAL REPRESENTATION, IF ANY, EXCEPT WHERE
SUCH COSTS OF LEGAL REPRESENTATION MAY BE AWARDED AS A STATUTORY REMEDY BY THE
ARBITRATOR.  ANY AWARD BY AN ARBITRATION PANEL SHALL BE FINAL AND BINDING UPON A
PARTICIPANT OR THE COMPANY.  JUDGMENT UPON THE AWARD MAY BE ENTERED BY ANY COURT
HAVING JURISDICTION THEREOF OR HAVING JURISDICTION OVER THE RELEVANT PARTY OR
ITS ASSETS.  THIS PROVISION IS COVERED AND ENFORCEABLE UNDER THE TERMS OF THE
FEDERAL ARBITRATION ACT.


 


ARTICLE 13
TRUST


 


13.01.    ESTABLISHMENT OF THE TRUST.  THE COMPANY MAY ESTABLISH ONE OR MORE
TRUSTS TO WHICH THE EMPLOYERS MAY TRANSFER SUCH ASSETS AS THE EMPLOYERS
DETERMINE IN THEIR SOLE DISCRETION TO ASSIST IN MEETING THEIR OBLIGATIONS UNDER
THE PLAN.


 


13.02.    INTERRELATIONSHIP OF THE PLAN AND THE TRUST.  THE PROVISIONS OF THE
PLAN AND THE RELEVANT ANNUAL ENROLLMENT MATERIALS SHALL GOVERN THE RIGHTS OF A
PARTICIPANT TO RECEIVE DISTRIBUTIONS PURSUANT TO THE PLAN.  THE PROVISIONS OF
THE TRUST SHALL GOVERN THE RIGHTS OF THE EMPLOYERS, PARTICIPANTS AND THE
CREDITORS OF THE EMPLOYERS TO THE ASSETS TRANSFERRED TO THE TRUST.


 


13.03.    DISTRIBUTIONS FROM THE TRUST.  EACH EMPLOYER’S OBLIGATIONS UNDER THE
PLAN MAY BE SATISFIED WITH TRUST ASSETS DISTRIBUTED PURSUANT TO THE TERMS OF THE
TRUST, AND ANY SUCH DISTRIBUTION SHALL REDUCE THE EMPLOYER’S OBLIGATIONS UNDER
THE PLAN.

 

19

--------------------------------------------------------------------------------



 


ARTICLE 14
MISCELLANEOUS


 


14.01.    STATUS OF PLAN.  THE PLAN IS INTENDED TO BE (A) A PLAN THAT IS NOT
QUALIFIED WITHIN THE MEANING OF SECTION 401(A) OF THE CODE AND (B) A PLAN THAT
“IS UNFUNDED AND IS MAINTAINED BY AN EMPLOYER PRIMARILY FOR THE PURPOSE OF
PROVIDING DEFERRED COMPENSATION FOR A SELECT GROUP OF MANAGEMENT OR HIGHLY
COMPENSATED EMPLOYEES” WITHIN THE MEANING OF SECTIONS 201(2), 301(A)(3) AND
401(A)(1) OF ERISA.  THE PLAN SHALL BE ADMINISTERED AND INTERPRETED TO THE
EXTENT POSSIBLE IN A MANNER CONSISTENT WITH THAT INTENT.  ALL PLAN ACCOUNTS AND
ALL CREDITS AND OTHER ADJUSTMENTS TO SUCH PLAN ACCOUNTS SHALL BE BOOKKEEPING
ENTRIES ONLY AND SHALL BE UTILIZED SOLELY AS A DEVICE FOR THE MEASUREMENT AND
DETERMINATION OF AMOUNTS TO BE PAID UNDER THE PLAN.  NO PLAN ACCOUNTS, CREDITS
OR OTHER ADJUSTMENTS UNDER THE PLAN SHALL BE INTERPRETED AS AN INDICATION THAT
ANY BENEFITS UNDER THE PLAN ARE IN ANY WAY FUNDED.


 


14.02.    SECTION 409A.  IT IS INTENDED THAT THE PLAN (INCLUDING ALL AMENDMENTS
THERETO) COMPLY WITH PROVISIONS OF SECTION 409A, SO AS TO PREVENT THE INCLUSION
IN GROSS INCOME OF ANY BENEFITS ACCRUED HEREUNDER IN A TAXABLE YEAR PRIOR TO THE
TAXABLE YEAR OR YEARS IN WHICH SUCH AMOUNT WOULD OTHERWISE BE ACTUALLY
DISTRIBUTED OR MADE AVAILABLE TO THE PARTICIPANTS.  THE PLAN SHALL BE
ADMINISTERED AND INTERPRETED TO THE EXTENT POSSIBLE IN A MANNER CONSISTENT WITH
THAT INTENT AND THE COMPANY’S POLICY REGARDING SECTION 409A COMPLIANCE. 
NOTWITHSTANDING THE TERMS OF ARTICLE 7, TO THE EXTENT THAT A DISTRIBUTION TO A
PARTICIPANT WHO IS A SPECIFIED EMPLOYEE AT THE TIME OF HIS OR HER TERMINATION OF
EMPLOYMENT IS REQUIRED TO BE DELAYED BY SIX MONTHS PURSUANT TO SECTION 409A,
SUCH DISTRIBUTION SHALL BE MADE NO EARLIER THAN THE FIRST DAY OF THE SEVENTH
MONTH FOLLOWING THE PARTICIPANT’S TERMINATION OF EMPLOYMENT.  THE AMOUNT OF SUCH
PAYMENT WILL EQUAL THE SUM OF THE PAYMENTS THAT WOULD HAVE BEEN PAID TO THE
SPECIFIED EMPLOYEE DURING THE SIX-MONTH PERIOD IMMEDIATELY FOLLOWING THE
SPECIFIED EMPLOYEE’S TERMINATION OF EMPLOYMENT HAD THE PAYMENT COMMENCED AS OF
SUCH DATE.  IF THE SPECIFIED EMPLOYEE ELECTED TO RECEIVE INSTALLMENT PAYMENTS,
THE REMAINING BALANCE OF THE SPECIFIED EMPLOYEE’S PLAN ACCOUNTS SHALL BE PAID IN
SUBSTANTIALLY EQUIVALENT INSTALLMENTS.  FOR PURPOSES OF THIS PARAGRAPH,
“SPECIFIED EMPLOYEE” SHALL MEAN A KEY EMPLOYEE AS DEFINED UNDER SECTION 409A, AS
DETERMINED IN ACCORDANCE WITH THE COMPANY’S POLICY REGARDING SECTION 409A
COMPLIANCE.


 


14.03.    UNSECURED GENERAL CREDITOR.  PARTICIPANTS AND THEIR BENEFICIARIES,
HEIRS, SUCCESSORS AND ASSIGNS SHALL HAVE NO LEGAL OR EQUITABLE RIGHTS, INTERESTS
OR CLAIMS IN ANY PROPERTY OR ASSETS OF AN EMPLOYER.  FOR PURPOSES OF THE PAYMENT
OF BENEFITS UNDER THE PLAN, ANY AND ALL OF AN EMPLOYER’S, ASSETS, SHALL BE, AND
REMAIN, THE GENERAL, UNPLEDGED UNRESTRICTED ASSETS OF THE EMPLOYER.  AN
EMPLOYER’S OBLIGATION UNDER THE PLAN SHALL BE MERELY THAT OF AN UNFUNDED AND
UNSECURED PROMISE TO PAY MONEY IN THE FUTURE.


 


14.04.    OTHER BENEFITS AND AGREEMENTS.  THE BENEFITS PROVIDED FOR A
PARTICIPANT UNDER THE PLAN ARE IN ADDITION TO ANY OTHER BENEFITS AVAILABLE TO
SUCH PARTICIPANT UNDER ANY OTHER PLAN OR PROGRAM FOR EMPLOYEES OF THE
PARTICIPANT’S EMPLOYER.  THE PLAN SHALL SUPPLEMENT AND SHALL NOT SUPERSEDE,
MODIFY OR AMEND ANY OTHER SUCH PLAN OR PROGRAM EXCEPT AS MAY OTHERWISE BE
EXPRESSLY PROVIDED.

 

20

--------------------------------------------------------------------------------



 


14.05.    EMPLOYER’S LIABILITY.  AN EMPLOYER’S LIABILITY FOR THE PAYMENT OF
BENEFITS SHALL BE DEFINED ONLY BY THE PLAN AND THE ANNUAL ENROLLMENT FORMS, AS
ENTERED INTO BETWEEN THE EMPLOYER AND A PARTICIPANT.  AN EMPLOYER SHALL HAVE NO
OBLIGATION TO A PARTICIPANT UNDER THE PLAN EXCEPT AS EXPRESSLY PROVIDED IN THE
PLAN AND HIS OR HER ANNUAL ENROLLMENT FORMS.


 


14.06.    NONASSIGNABILITY.  NEITHER A PARTICIPANT NOR ANY OTHER PERSON SHALL
HAVE ANY RIGHT TO COMMUTE, SELL, ASSIGN, TRANSFER, PLEDGE, ANTICIPATE, MORTGAGE
OR OTHERWISE ENCUMBER, TRANSFER, HYPOTHECATE, ALIENATE OR CONVEY IN ADVANCE OF
ACTUAL RECEIPT, THE AMOUNTS, IF ANY, PAYABLE HEREUNDER, OR ANY PART THEREOF,
WHICH ARE, AND ALL RIGHTS TO WHICH ARE EXPRESSLY DECLARED TO BE, UNASSIGNABLE
AND NON-TRANSFERABLE.  NO PART OF THE AMOUNTS PAYABLE SHALL, PRIOR TO ACTUAL
PAYMENT, BE SUBJECT TO SEIZURE, ATTACHMENT, GARNISHMENT OR SEQUESTRATION FOR THE
PAYMENT OF ANY DEBTS, JUDGMENTS, ALIMONY OR SEPARATE MAINTENANCE OWED BY A
PARTICIPANT OR ANY OTHER PERSON, BE TRANSFERABLE BY OPERATION OF LAW IN THE
EVENT OF A PARTICIPANT’S OR ANY OTHER PERSON’S BANKRUPTCY OR INSOLVENCY OR BE
TRANSFERABLE TO A SPOUSE AS A RESULT OF A PROPERTY SETTLEMENT OR OTHERWISE.


 


14.07.    PRIOR BENEFICIARY DESIGNATIONS VOID.  ANY BENEFICIARY DESIGNATIONS
MADE UNDER THE PLAN OR ANY PREDECESSOR ARRANGEMENT THERETO SHALL BE NULL AND
VOID, AND OF NO EFFECT AS OF JANUARY 1, 2007.  FOLLOWING THE DEATH OF A
PARTICIPANT, ANY PAYMENTS TO BE MADE TO THE PARTICIPANT SHALL BE MADE TO THE
EXECUTOR OR PERSONAL REPRESENTATIVE OF THE PARTICIPANT’S ESTATE.


 


14.08.    NOT A CONTRACT OF EMPLOYMENT.  THE TERMS AND CONDITIONS OF THE PLAN
AND THE ANNUAL ELECTION FORM UNDER THE PLAN SHALL NOT BE DEEMED TO CONSTITUTE A
CONTRACT OF EMPLOYMENT BETWEEN ANY EMPLOYER AND THE PARTICIPANT.  SUCH
EMPLOYMENT IS HEREBY ACKNOWLEDGED TO BE AN “AT WILL” EMPLOYMENT RELATIONSHIP
THAT CAN BE TERMINATED AT ANY TIME FOR ANY REASON, OR NO REASON, WITH OR WITHOUT
CAUSE, AND WITH OR WITHOUT NOTICE, EXCEPT AS OTHERWISE PROVIDED IN A WRITTEN
EMPLOYMENT AGREEMENT.  NOTHING IN THE PLAN OR ANY ANNUAL ELECTION FORM SHALL BE
DEEMED TO GIVE A PARTICIPANT THE RIGHT TO BE RETAINED IN THE SERVICE OF ANY
EMPLOYER AS AN EMPLOYEE OR TO INTERFERE WITH THE RIGHT OF ANY EMPLOYER TO
DISCIPLINE OR DISCHARGE THE PARTICIPANT AT ANY TIME.


 


14.09.    FURNISHING INFORMATION.  A PARTICIPANT WILL COOPERATE WITH THE
COMMITTEE BY FURNISHING ANY AND ALL INFORMATION REQUESTED BY THE COMMITTEE AND
TAKE SUCH OTHER ACTIONS AS MAY BE REQUESTED IN ORDER TO FACILITATE THE
ADMINISTRATION OF THE PLAN AND THE PAYMENTS OF BENEFITS HEREUNDER, INCLUDING BUT
NOT LIMITED TO TAKING SUCH PHYSICAL EXAMINATIONS AS THE COMMITTEE MAY DEEM
NECESSARY.


 


14.10.    TERMS.  WHENEVER ANY WORDS ARE USED HEREIN IN THE MASCULINE, THEY
SHALL BE CONSTRUED AS THOUGH THEY WERE IN THE FEMININE IN ALL CASES WHERE THEY
WOULD SO APPLY; AND WHENEVER ANY WORDS ARE USED HEREIN IN THE SINGULAR OR IN THE
PLURAL, THEY SHALL BE CONSTRUED AS THOUGH THEY WERE USED IN THE PLURAL OR THE
SINGULAR, AS THE CASE MAY BE, IN ALL CASES WHERE THEY WOULD SO APPLY.


 


14.11.    CAPTIONS.  THE CAPTIONS OF THE ARTICLES AND PARAGRAPHS OF THE PLAN ARE
FOR CONVENIENCE ONLY AND SHALL NOT CONTROL OR AFFECT THE MEANING OR CONSTRUCTION
OF ANY OF ITS PROVISIONS.

 

21

--------------------------------------------------------------------------------



 


14.12.    GOVERNING LAW.  THE PLAN AND ALL DETERMINATIONS MADE AND ACTIONS TAKEN
THEREUNDER, TO THE EXTENT NOT OTHERWISE GOVERNED BY FEDERAL LAW, SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO PRINCIPLES
OF CONFLICT OF LAWS, AND CONSTRUED ACCORDINGLY.


 


14.13.    NOTICE.  ANY NOTICE OR FILING REQUIRED OR PERMITTED TO BE GIVEN TO THE
COMMITTEE UNDER THE PLAN SHALL BE SUFFICIENT IF IN WRITING AND HAND-DELIVERED,
OR SENT BY REGISTERED OR CERTIFIED MAIL, TO THE ADDRESS BELOW:


 

Ameriprise Financial, Inc.

360 Ameriprise Financial Center

Minneapolis, Minnesota 55474

Attn:  Vice President, Benefits

 

with a copy to:

 

General Counsel’s Office

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
the Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 


14.14.    SUCCESSORS.  THE PROVISIONS OF THE PLAN SHALL BIND AND INURE TO THE
BENEFIT OF THE PARTICIPANT’S EMPLOYER AND ITS SUCCESSORS AND ASSIGNS AND THE
PARTICIPANT AND THE PARTICIPANT’S ESTATE, HEIRS AND ASSIGNS.


 


14.15.    SPOUSE’S INTEREST.  THE INTEREST IN THE BENEFITS HEREUNDER OF A SPOUSE
OF A PARTICIPANT WHO HAS PREDECEASED THE PARTICIPANT SHALL AUTOMATICALLY PASS TO
THE PARTICIPANT AND SHALL NOT BE TRANSFERABLE BY SUCH SPOUSE IN ANY MANNER,
INCLUDING BUT NOT LIMITED TO SUCH SPOUSE’S WILL, NOR SHALL SUCH INTEREST PASS
UNDER THE LAWS OF INTESTATE SUCCESSION.


 


14.16.    VALIDITY.  IN CASE ANY PROVISION OF THE PLAN SHALL BE ILLEGAL OR
INVALID FOR ANY REASON, SAID ILLEGALITY OR INVALIDITY SHALL NOT AFFECT THE
REMAINING PARTS HEREOF, BUT THE PLAN SHALL BE CONSTRUED AND ENFORCED AS IF SUCH
ILLEGAL OR INVALID PROVISION HAD NEVER BEEN INSERTED HEREIN.


 


14.17.    INCOMPETENT.  IF THE COMMITTEE DETERMINES IN ITS DISCRETION THAT A
BENEFIT UNDER THE PLAN IS TO BE PAID TO A MINOR, A PERSON DECLARED INCOMPETENT
OR TO A PERSON INCAPABLE OF HANDLING THE DISPOSITION OF THAT PERSON’S PROPERTY,
THE COMMITTEE MAY DIRECT PAYMENT OF SUCH BENEFIT TO THE GUARDIAN, LEGAL
REPRESENTATIVE OR PERSON HAVING THE CARE AND CUSTODY OF SUCH MINOR, INCOMPETENT
OR INCAPABLE PERSON.  THE COMMITTEE MAY REQUIRE PROOF OF MINORITY, INCOMPETENCE,
INCAPACITY OR GUARDIANSHIP, AS IT MAY DEEM APPROPRIATE PRIOR TO DISTRIBUTION OF
THE BENEFIT.  ANY PAYMENT OF A BENEFIT SHALL BE A PAYMENT FOR THE ACCOUNT OF THE
PARTICIPANT AND THE PARTICIPANT’S ESTATE, AS THE CASE MAY BE, AND SHALL BE A
COMPLETE DISCHARGE OF ANY COMPANY LIABILITY UNDER THE PLAN FOR SUCH PAYMENT
AMOUNT.

 

22

--------------------------------------------------------------------------------



 


14.18.    INSURANCE.  THE EMPLOYERS, ON THEIR OWN BEHALF OR ON BEHALF OF THE
TRUSTEE, AND, IN THEIR SOLE DISCRETION, MAY APPLY FOR AND PROCURE INSURANCE ON
THE LIFE OF THE PARTICIPANT, IN SUCH AMOUNTS AND IN SUCH FORMS AS THE TRUST MAY
CHOOSE.  THE EMPLOYERS OR THE TRUSTEE, AS THE CASE MAY BE, SHALL BE THE SOLE
OWNER AND BENEFICIARY OF ANY SUCH INSURANCE.  THE PARTICIPANT SHALL HAVE NO
INTEREST WHATSOEVER IN ANY SUCH POLICY OR POLICIES, AND AT THE REQUEST OF THE
EMPLOYERS SHALL SUBMIT TO MEDICAL EXAMINATIONS AND SUPPLY SUCH INFORMATION AND
EXECUTE SUCH DOCUMENTS AS MAY BE REQUIRED BY THE INSURANCE COMPANY OR COMPANIES
TO WHOM THE EMPLOYERS HAVE APPLIED FOR INSURANCE.


 


14.19.    LEGAL FEES TO ENFORCE RIGHTS AFTER CHANGE IN CONTROL.  THE COMPANY AND
EACH EMPLOYER IS AWARE THAT UPON THE OCCURRENCE OF A CHANGE IN CONTROL, THE
BOARD OR THE BOARD OF DIRECTORS OF THE PARTICIPANT’S EMPLOYER (WHICH MIGHT THEN
BE COMPOSED OF NEW MEMBERS) OR A STOCKHOLDER OF THE COMPANY OR THE PARTICIPANT’S
EMPLOYER, OR OF ANY SUCCESSOR CORPORATION MIGHT THEN CAUSE OR ATTEMPT TO CAUSE
THE COMPANY OR THE PARTICIPANT’S EMPLOYER OR SUCH SUCCESSOR TO REFUSE TO COMPLY
WITH ITS OBLIGATIONS UNDER THE PLAN AND MIGHT CAUSE OR ATTEMPT TO CAUSE THE
COMPANY OR THE PARTICIPANT’S EMPLOYER TO INSTITUTE, OR MAY INSTITUTE,
ARBITRATION OR LITIGATION SEEKING TO DENY PARTICIPANTS THE BENEFITS INTENDED
UNDER THE PLAN.  IN THESE CIRCUMSTANCES, THE PURPOSE OF THE PLAN COULD BE
FRUSTRATED.  ACCORDINGLY, IF, FOLLOWING A CHANGE IN CONTROL, IT SHOULD APPEAR TO
ANY PARTICIPANT THAT THE COMPANY, THE PARTICIPANT’S EMPLOYER OR ANY SUCCESSOR
CORPORATION HAS FAILED TO COMPLY WITH ANY OF ITS OBLIGATIONS UNDER THE PLAN OR
ANY AGREEMENT THEREUNDER, OR IF THE COMPANY, SUCH EMPLOYER OR ANY OTHER PERSON
TAKES ANY ACTION TO DECLARE THE PLAN VOID OR UNENFORCEABLE OR INSTITUTES ANY
ARBITRATION, LITIGATION OR OTHER LEGAL ACTION DESIGNED TO DENY, DIMINISH OR TO
RECOVER FROM ANY PARTICIPANT THE BENEFITS INTENDED TO BE PROVIDED, THEN THE
COMPANY AND THE PARTICIPANT’S EMPLOYER IRREVOCABLY AUTHORIZE SUCH PARTICIPANT TO
RETAIN COUNSEL OF HIS OR HER CHOICE AT THE EXPENSE OF THE COMPANY AND THE
EMPLOYER (WHO SHALL BE JOINTLY AND SEVERALLY LIABLE) TO REPRESENT SUCH
PARTICIPANT IN CONNECTION WITH THE INITIATION OR DEFENSE OF ANY ARBITRATION,
LITIGATION OR OTHER LEGAL ACTION, WHETHER BY OR AGAINST THE COMPANY, THE
PARTICIPANT’S EMPLOYER OR ANY DIRECTOR, OFFICER, STOCKHOLDER OR OTHER PERSON
AFFILIATED WITH THE COMPANY, THE PARTICIPANT’S EMPLOYER OR ANY SUCCESSOR THERETO
IN ANY JURISDICTION; PROVIDED, HOWEVER, THAT IN THE EVENT THAT THE TRIER IN ANY
SUCH LEGAL ACTION DETERMINES THAT THE PARTICIPANT’S CLAIM WAS NOT MADE IN GOOD
FAITH OR WAS WHOLLY WITHOUT MERIT, THE PARTICIPANT SHALL RETURN TO THE COMPANY
ANY AMOUNT RECEIVED PURSUANT TO THIS ARTICLE 14.19.  ANY REIMBURSEMENTS SHALL BE
PAID IN ACCORDANCE WITH THE COMPANY’S POLICY REGARDING SECTION 409A COMPLIANCE.


 


14.20.      ELECTRONIC DOCUMENTS PERMITTED.  SUBJECT TO APPLICABLE LAW, ANNUAL
ELECTION FORMS, ANNUAL ENROLLMENT MATERIALS, AND OTHER FORMS OR DOCUMENTS MAY BE
IN ELECTRONIC FORMAT OR MADE AVAILABLE THROUGH MEANS OF ONLINE ENROLLMENT OR
OTHER ELECTRONIC TRANSMISSION.

 

*  *  *  *  *

 

23

--------------------------------------------------------------------------------


 

Ameriprise Financial
Deferred Compensation Plan

 

Schedule A
January 1, 2009

 

Employers

 

·                  Ameriprise Bank, FSB

·                  Ameriprise Enterprise Investment Services, Inc.

·                  Ameriprise Financial Services Inc.

·                  RiverSource Distributors, Inc.

·                  RiverSource Investments, LLC

·                  RiverSource Service Corporation

·                  RiverSource Life Insurance Company

·                  RiverSource Life Insurance Co. of New York

·                  IDS Property Casualty Insurance Company

·                  Ameriprise Trust Company

·                  Ameriprise Advisor Services, Inc.

·                  J.& W. Seligman & Co. Incorporated

·                  Seligman Services, Inc.

·                  Seligman Advisors, Inc.

 

24

--------------------------------------------------------------------------------
